Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 1 of 85 PageID: 451



CARELLA, BYRNE, CECCHI,                       KESSLER TOPAZ
  OLSTEIN, BRODY &                              MELTZER & CHECK, LLP
AGNELLO P.C.                                  Sharan Nirmul
James E. Cecchi                               Kimberly A. Justice
Donald A. Ecklund                             Johnston de F. Whitman, Jr.
5 Becker Farm Road                            Jonathan F. Neumann
Roseland, NJ 07068                            Stephanie M. Grey
Telephone: (973) 994-1700                     280 King of Prussia Road
Facsimile: (973) 994-1744                     Radnor, PA 19087
jcecchi@carellabyrne.com                      Telephone: (610) 667-7706
decklund@carellabyrne.com                     Facsimile: (610) 667-7056
                                              snirmul@ktmc.com
Liaison Counsel for Lead Plaintiff            kjustice@ktmc.com
and the Class                                 jwhitman@ktmc.com
                                              jneumann@ktmc.com
                                              sgrey@ktmc.com

                                              Lead Counsel for Lead Plaintiff
                                              and the Class

                                              [Additional counsel on signature page]


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


                                            Case No. 18-cv-14385-NLH-JS
 IN RE CAMPBELL SOUP COMPANY
 SECURITIES LITIGATION
                                            AMENDED CONSOLIDATED CLASS
                                            ACTION COMPLAINT
                                            JURY TRIAL DEMANDED
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 2 of 85 PageID: 452




                                               TABLE OF CONTENTS

                                                                                                                                      Page

I.     INTRODUCTION ...............................................................................................................1

II.    JURISDICTION AND VENUE ..........................................................................................6

III.   PARTIES AND RELEVANT NON-PARTIES ..................................................................7

       A.        Lead Plaintiff ...........................................................................................................7

       B.        Defendants ...............................................................................................................7

                 1.         Campbell Soup Company ........................................................................... 7

                 2.         The Individual Defendants .......................................................................... 8

       C.        Relevant Non-Parties ...............................................................................................9

                 1.         Former Employees ...................................................................................... 9

IV.    OVERVIEW OF DEFENDANTS’ FRAUD .....................................................................13

       A.        Campbell’s Rise to Prominence as a Household Name .........................................13

       B.        The Company Stagnates Under Entrenched Leadership .......................................13

       C.        The “Fresh Revolution”: Morrison’s Plan to Turn Campbell Around ..................15

                 1.         The Early Years ........................................................................................ 15

                 2.         Morrison’s Acquisition Spree ................................................................... 17

                 3.         Morrison Creates “C-Fresh” to Further Rebrand
                            Campbell’s Image ..................................................................................... 19

       D.        The Bolthouse Recall .............................................................................................20

       E.        Campbell Props Up Its Stock to Fund its Largest Acquisition Ever......................23

       F.        Internally, the Company Struggles to Recover From the Bolthouse
                 Recall and Fails to “Campbellize” C-Fresh ...........................................................26

                 1.         The Beginning of the “Death Spiral” ........................................................ 26

                 2.         Defendants’ Efforts to Counteract the “Death Spiral”
                            Fall Flat ..................................................................................................... 30

                                                                   i
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 3 of 85 PageID: 453



                3.         The Failed “Campbellization”: The Company
                           Exacerbates a Dire Situation by Imposing Overly
                           Restrictive Quality Controls and Needless Cuts ....................................... 32

       G.      In Order to Secure Billions in Financing for the Snyder’s-Lance
               Acquisition, Defendants Resort to Lies .................................................................33

       H.       The Bottom Falls Out: The Company Takes a $619 Million
                Impairment Charge on C-Fresh, Fires its CEO and Announces C-Fresh
                Will Be Divested ....................................................................................................38

V.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
       STATEMENTS AND OMISSIONS .................................................................................42

       A.       July 19, 2017 ..........................................................................................................42

       B.       August 31, 2017 .....................................................................................................43

       C.       November 21, 2017 ................................................................................................47

       D.       February 16, 2018 ..................................................................................................51

       E.       Defendants Violated Item 303 of Regulation S-K .................................................55

VI.    THE TRUTH EMERGES: ALLEGATIONS OF LOSS CAUSATION ..........................57

       A.       November 21, 2017 ................................................................................................57

       B.       February 16, 2018 ..................................................................................................59

       C.       May 18, 2018 .........................................................................................................61

VII.   ADDITIONAL ALLEGATIONS OF SCIENTER ............................................................64

       A.       Defendants’ Actual Knowledge .............................................................................64

       B.       The Fraud Concerns the Core of Campbell’s Operations ......................................67

       C.       Defendants’ High Level Positions .........................................................................67

       D.       The Individual Defendants Controlled the Contents of the Company’s
                Public Statements During the Class Period ...........................................................68

       E.       Defendants Were Motivated by Financial Gain.....................................................69

       F.       Campbell Revised its FY18 Guidance ...................................................................70



                                                                ii
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 4 of 85 PageID: 454



        G.         Morrison’s Resignation..........................................................................................71

        H.         Defendants’ SOX Certifications ............................................................................72

VIII.   THE FRAUD ON THE MARKET PRESUMPTION OF RELIANCE
        APPLIES ............................................................................................................................73

IX.     THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION
        DOCTRINE ARE INAPPLICABLE .................................................................................74

X.      CLASS ACTION ALLEGATIONS ..................................................................................75

XI.     CAUSES OF ACTION ......................................................................................................77

XII.    PRAYER FOR RELIEF ....................................................................................................80




                                                                   iii
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 5 of 85 PageID: 455



       Lead Plaintiff Oklahoma Firefighters Pension and Retirement System (“Oklahoma

Firefighters” or “Lead Plaintiff”), by and through its undersigned counsel, brings this action

individually and on behalf of all other persons and entities who purchased or otherwise acquired

the common stock of Campbell Soup Company (“Campbell” or the “Company”) from July 19,

2017 through May 17, 2018 (the “Class Period”), and were injured thereby (the “Class”).

       Lead Plaintiff’s allegations herein are based upon personal knowledge as to itself and its

own acts, and upon information and belief as to all other matters. Lead Plaintiff’s information and

belief is based upon, among other things, the ongoing investigation conducted by and through its

attorneys, which includes, among other things, interviews with dozens of individuals, including

former employees of Campbell, a review of Campbell’s public documents, conference calls

concerning Campbell, the Company’s United States Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by Campbell, analyst reports and advisories

about the Company, media reports concerning Campbell and information obtainable on the

Internet. Lead Plaintiff believes that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

I.     INTRODUCTION

       1.      This action arises out of Defendants’ materially false and/or misleading statements

regarding Campbell’s ability to deliver “profitable growth” for fiscal year 2018 (“FY18”) in its

critically important Campbell Fresh (“C-Fresh”) division.

       2.      Campbell has long been one of the country’s blue chip companies. It was started in

1869 and, propelled by its famous tomato soup, quickly rose to prominence as a household name.

       3.      Like all good things, however, Campbell’s uninterrupted run of success would

eventually come to an end. Beginning in 2009, the Company’s soup sales began to decline.



                                                 1
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 6 of 85 PageID: 456



Campbell’s share of the canned soup market retreated as well, down to 53% from roughly 67% a

decade earlier.

       4.         At the same time, consumer buying habits began to shift. Unlike their baby boomer

predecessors—who were raised on Campbell’s condensed soup—the new age millennial consumer

prefers fresh foods, with ingredients they can pronounce. In short order, millennials became the

most discerning—and important—consumer yet.

       5.         As a Company closely associated with canned soup, Campbell needed a strategy to

remain relevant. On August 1, 2011, the Company ousted its prior CEO—who had been

entrenched for over a decade—and hired Denise M. Morrison (“Morrison”) to steer its turnaround.

       6.         From the beginning, Morrison promised to overhaul Campbell’s image. She

declared a “fresh revolution” designed to “drive a new era of growth for Campbell.” Morrison

introduced hundreds of new products, added exotic flavor combinations and rebranded the

Company’s packaging efforts. Still, Campbell’s sales did not improve.

       7.         To deliver on Morrison’s promise, the Company needed a way to break into the

fresh foods market. Unable to produce fresh products organically, Morrison searched for new

companies to acquire.

       8.         Between 2012 and the beginning of the Class Period in July 2017, Morrison

embarked on an acquisition spree unprecedented in the Company’s history. In August 2012,

Morrison purchased Bolthouse Farms (“Bolthouse”), a fresh foods brand and producer of

refrigerated beverages, refrigerated salad dressings, and carrots, for $1.55 billion. At the time, it

was the largest acquisition in Campbell’s history. Morrison followed the Bolthouse acquisition

with purchases of additional health foods brands, including Plum Organics, Garden Fresh Gourmet

(“Garden Fresh”), and Pacific Foods of Oregon (“Pacific Foods”).



                                                  2
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 7 of 85 PageID: 457



          9.    In January 2015, Morrison formed an entire division around her new fresh foods

portfolio, dubbed C-Fresh. Between 2015 and 2016, C-Fresh reported solid net sales and earnings.

In turn, the Company ramped up production at Bolthouse and extolled the division as a growth

driver.

          10.   But C-Fresh’s early success would be short-lived, as Campbell’s efforts to scale up

the business proved too much, too soon. On June 22, 2016, Bolthouse voluntarily recalled its

selection of protein drinks—which held a 47% share of the market for super-premium protein

beverages—“due to possible spoilage,” after receiving numerous “consumer complaints, including

reports of illness” (the “Bolthouse Recall”).

          11.   Following the Bolthouse Recall, C-Fresh’s sales and earnings plummeted. For the

first quarter of 2016 alone, operating profit dropped nearly 62%, and its sales declined by 5%.

Morrison nonetheless assured investors that the problems at Bolthouse had been corrected, and all

was back to normal.

          12.   Despite Morrison’s assurances, C-Fresh’s problems persisted. From September

2016 until the beginning of the Class Period, C-Fresh’s (and by extension, the Company’s)

earnings and net sales were never able to regain the amounts reported prior to the Bolthouse Recall.

          13.   Meanwhile, the Company’s soup sales continued to underwhelm. And by

September 2017, a new problem had arisen: Campbell was embroiled in a bitter fight with its

largest retailer, Wal-Mart, Inc. (“WalMart”)—which accounted for more than 40% of the

Company’s soup sales—over its product placement.

          14.   With her acquisitions flailing and it evident internally that C-Fresh was plagued

with potentially irreversible problems, Morrison sought a new blockbuster deal to disguise the

problems of the prior acquisitions. By the beginning of the Class Period, discussions were well



                                                 3
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 8 of 85 PageID: 458



under way with one of Campbell’s largest competitors in its Global Biscuits and Snacks division,

Snyder’s-Lance, Inc. (“Snyder’s-Lance”).

       15.     Critical to Campbell being able to fund the Snyder’s-Lance acquisition—which it

planned to do with roughly $5 billion in debt—was Campbell’s credit rating, which was flirting

with a downgrade based on the several quarters of poor earnings and the debt burden of the prior

acquisitions. Morrison needed a plan to convince investors that Campbell was financially stable,

and that C-Fresh was generating free cash flow.

       16.     On the first day of the Class Period, July 19, 2017, Morrison told investors at the

Company’s analyst day that C-Fresh “will significantly improve,” and for FY18, “Campbell Fresh

would be over the [1% to 3%] range.” Defendant Anthony P. DiSilvestro (“DiSilvestro”) added:

“We do anticipate I would call fairly significant margin expansion in C-Fresh in F’18.” Investors

were impressed, and Campbell’s stock shot up nearly 5% overnight.

       17.     Throughout the Class Period, Defendants continued to claim that C-Fresh would

return to profitability in 2018. They claimed, for example: (i) “we expect [C-Fresh] to return to

profitable growth in fiscal 2018,” (ii) “we do expect to see top line growth in Campbell Fresh in

2018,” (iii) “the Campbell Fresh turnaround is progressing,” and (iv) “we would expect to see

profitability pretty quick in Campbell Fresh.” In November 2017, Morrison announced that C-

Fresh had returned to normal beverage production and packaging, and again touted this in February

2018, also claiming that C-Fresh had returned to its normal promotional activities.

       18.     These statements were materially false and/or misleading when made. Indeed, as

multiple former employees (“FEs”) have confirmed, the Company never recovered from the

Bolthouse Recall, which permanently damaged customer relationships and led to a downward




                                                  4
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 9 of 85 PageID: 459



“death spiral” at C-Fresh. For example, Lead Plaintiff has learned the following through the course

of its investigation:

    •   As of August 2017, C-Fresh’s sales targets were “unrealistic,” “overly optimistic,”
        “extremely aggressive,” and could not be met. ¶¶ 109-12.

    •   In October 2017, many of C-Fresh’s most important and largest national retailers were
        denying shelf-space to C-Fresh. Kroger stopped purchasing Bolthouse mid-sized (32 oz.)
        beverages, the most important driver of beverage revenue for C-Fresh, in retaliation for the
        Bolthouse Recall. WalMart and Publix also stopped purchasing Bolthouse’s mid-sized
        beverages. ¶¶ 106-15. Thus, the market for a “normal capacity” of C-Fresh’s beverages
        had all but dried up.

    •   By September 2017, Campbell had drastically cut C-Fresh’s marketing budget by as much
        as 70%, outsourced much of its marketing, and laid off key marketing personnel with long-
        standing client relationships, all of which reflected that “management had less confidence
        in reaching the desired results.” ¶¶ 127-34. These acts were consistent with unwinding the
        business, rather than resuming “normal promotional activities” as Morrison told
        Campbell’s investors.

        19.     While C-Fresh’s performance continued to slide during the Class Period,

Defendants reaffirmed their claim that C-Fresh was on the cusp of renewed profitability. They

cited a return to “normal capacity,” and claimed “beverage innovations [that] will drive improved

performance in the second half.”

        20.     In truth, as numerous FEs disclosed, retailers were spurning C-Fresh’s existing

premium beverages and also turning their noses at C-Fresh’s new “beverage innovations,”

including the Company’s highly touted pea protein milk. The latter “simply wasn’t selling,” and

was received by customers so poorly that unsold cases were given away to warehouse employees.

        21.     Still Morrison was able to maintain the charade long enough to close her showcase

acquisition of Snyder’s-Lance. Notably, as Moody’s observed in rating the deal, Campbell’s 2018

cash flow was a critical component in how the Company’s debt would be rated, and thus the cost

to Campbell. In other words, Morrison could not close this deal if she exposed the true state of




                                                 5
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 10 of 85 PageID: 460



affairs in C-Fresh, which was barreling toward a shocking write-down. The deal was approved by

Snyder’s-Lance shareholders on March 23, 2018, and closed on March 26, 2018.

       22.     Barely two months later, the jig was up. On May 18, 2018, Campbell recorded

losses of $19 million for C-Fresh, and made the shocking announcement that it was taking a $619

million impairment charge on C-Fresh alone—two-thirds of which was specifically related to

Bolthouse—despite having just claimed two months earlier that it would return to profitability in

the second half of 2018.

       23.     The Company further announced that Morrison would be retiring, effective

immediately, with no permanent successor. It would later be reported that Morrison was pushed

out by the Board.

       24.     Market reaction to this head-spinning negative news was swift and unforgiving.

Shares of the Company’s common stock tumbled over 12%, erasing billions in market

capitalization. Rather than being the growth engine poised for profitability, with a stable of

innovative new beverages and operating at full capacity, C-Fresh’s business was permanently

impaired and ruined. Investors now seek their resulting losses from this fraud through this lawsuit.

II.    JURISDICTION AND VENUE

       25.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78n(a), and the rules and

regulations promulgated thereunder, including SEC Rule 10b-5, 17 C.F.R. § 240.10b-5.

       26.     This Court has jurisdiction over the subject matter of this action pursuant to Section

27 of the Exchange Act, 15 U.S.C. § 78aa, and under 28 U.S.C. § 1331, because this is a civil

action arising under the laws of the United States.




                                                 6
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 11 of 85 PageID: 461



       27.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

U.S.C. § 1391(b), because Defendant Campbell conducts business in this District and also

maintains its administrative headquarters in this District.

       28.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the United States mail, interstate telephone communications, and the

facilities of the national securities exchange.

III.   PARTIES AND RELEVANT NON-PARTIES

       A.      Lead Plaintiff

       29.     Court appointed Lead Plaintiff Oklahoma Firefighters purchased shares of

Campbell common stock on the NYSE at artificially inflated prices during the Class Period and

suffered losses as a result of the conduct alleged herein. Lead Plaintiff’s Class Period transactions

in Campbell common stock are reflected on the certification attached hereto as Exhibit A.

       B.      Defendants

               1.      Campbell Soup Company

       30.     Defendant Campbell is a New Jersey corporation with its principal executive

offices located in Camden, New Jersey. Campbell is a global food company that manufactures

and markets a range of soups and simple meals, beverages, snacks, and packaged fresh foods. The

Company operates in three divisions: (i) Simple Meals and Beverages, which includes Campbell’s

soups, broths, stocks, sauces, gravies, pasta, beans, canned poultry, V8 beverages, and tomato

juices, (ii) Global Biscuits and Snacks, which encompasses Pepperidge Farm, Snyder’s-Lance,

Arnott’s, and Kelsen products, and (iii) C-Fresh, which includes Bolthouse fresh carrots, carrot

ingredients, refrigerated beverages, refrigerated salad dressings, Garden Fresh salsa, hummus,




                                                  7
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 12 of 85 PageID: 462



dips, tortilla chips, and the Company’s U.S. refrigerated soup business. During the Class Period,

C-Fresh maintained its principal executive offices in Santa Monica, California.

       31.     Campbell’s common stock trades on the NYSE under the ticker symbol “CPB.”

For the fiscal years 2017 and 2018, respectively, Campbell reported total net sales of $7.89 billion

and $8.68 billion. In 2017 and 2018, C-Fresh reported total net sales of $967 million and $970

million, respectively, or 12% and 11% of Campbell’s total sales. During the Class Period,

Campbell’s five largest customers accounted for approximately 39% of the Company’s

consolidated net sales. Campbell’s largest customer, WalMart, accounted for approximately 20%

and 18% of the Company’s consolidated net sales in 2017 and 2018, respectively.

               2.      The Individual Defendants

       32.     Defendant Morrison served as President and Chief Executive Officer of Campbell

from August 2011 until May 2018. Previously, Morrison served as Campbell’s Executive Vice

President and Chief Operating Officer. Morrison also held a position on Campbell’s Board of

Directors from October 1, 2010 until her departure in May 2018.

       33.     Defendant DiSilvestro has served as Senior Vice President and Chief Financial

Officer of Campbell since May 1, 2014. In this role, DiSilvestro is responsible for Campbell’s

global finance group, encompassing controllers, treasury, external development, tax, real estate,

corporate audit, investor relations, and the business unit finance functions.

       34.     The Defendants referenced above in ¶¶ 32-33 are referred to herein as the

“Individual Defendants.”




                                                 8
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 13 of 85 PageID: 463



           C.       Relevant Non-Parties

                  1.         Former Employees 1

           35.      FE 1 worked in the Company’s C-Fresh division as a mid-level Sales Support

Manager throughout the Class Period. In this position, FE 1 worked with C-Fresh’s marketing and

field sales teams to develop sales plans to get C-Fresh’s products on the shelves of C-Fresh’s retail

store customers. FE 1 worked to service many of C-Fresh’s major retail customers. In the context

of those customers, FE 1 was responsible for developing national channel-specific trade strategies

for C-Fresh’s products concerning distribution, shelving, and merchandising. FE 1’s

responsibilities also included participating in quarterly review sessions with customers regarding

Campbell’s products at retail stores. Additionally, FE 1 attended monthly meetings held by

Defendant Morrison. During these meetings, Morrison discussed trends impacting the sales and

business strategies for the C-Fresh division. FE 1 also worked with C-Fresh’s sales strategy teams

to identify and execute initiatives to meet sales targets. As a mid-level Sales Support Manager,

FE 1 reported up through Damon Caton, Vice President of Customer Planning & Business

Development.

           36.      FE 2 was a mid-level Financial Manager throughout the Class Period. In this role,

FE 2 often functioned as a liaison between C-Fresh and Campbell. FE 2’s responsibilities included

assisting in consolidating C-Fresh’s financial results into Campbell’s financials and sending C-

Fresh’s profit and loss data to members of Campbell’s finance team. Members of Campbell’s

finance team included Franco Paparo, Senior Manager Financial Reporting, and Jack Legge,

Manager Financial Reporting. Additionally, FE 2 participated in monthly meetings with C-Fresh




1
    FEs will be identified herein by number (FE 1, FE 2, etc.).


                                                            9
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 14 of 85 PageID: 464



executives where the division’s monthly financial data was discussed.           The executives in

attendance at these monthly meetings were Dave Rooke, Senior Vice President of Farms Sales &

Sales and Customer Management; Todd Putman (“Putman”), General Manager; Andrew Ross,

Vice President of Bakersfield Plant Operations; Jim Caltabiano (“Caltabiano”), C-Fresh’s CFO;

Reyes Espinosa, C-Fresh Controller; and Financial Planning and Analysis forecasters Aaron

Famersa, Rob Stevens, and Josh Ochs. During these meetings, Caltabiano informed the group that

he would brief C-Fresh President Ed Carolan (“Carolan”) on the discussions, who in turn briefed

Defendants Morrison and DiSilvestro. FE 2 reported up through the C-Fresh Controller, Reyes

Espinosa.

       37.     FE 3 was a mid-level Manager located in C-Fresh’s Santa Monica office from

before the class period until early 2018. In this role, FE 3 oversaw the sales and promotion

strategies, managed brands, and helped market products for one of Bolthouse’s business lines. FE

3 also attended monthly meetings, in which the C-Fresh division analyzed the FY18 sales trends

and targets as well as the strategies aimed at increasing C-Fresh’s sales numbers. Also in

attendance at these meetings were the following C-Fresh executives: Carolan, President; Putman,

General Manager; Suzan Saltzman Ginestro (“Ginestro”), Chief Marketing & Innovation Officer;

Bill Lange (“Lange”), Vice President of Marketing; as well as others. Further, FE 3 attended

quarterly performance reviews held by Caltabiano, C-Fresh’s CFO, where Caltabiano discussed

the full C-Fresh financial performance, including the details for all product lines. FE 3 ultimately

reported up to Bolthouse’s Vice President of Marketing, Lange.

       38.     FE 4 was employed as a National Major Account Representative for the C-Fresh

division from mid-2017 until spring 2018. While at Campbell, FE 4 was the lead for a Major

Customer Account (“MCA”) #1, managing the Bolthouse and Garden Fresh brands. In this role,



                                                10
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 15 of 85 PageID: 465



FE 4 directed the development and execution of Campbell’s business plans to achieve the C-

Fresh’s sales targets for MCA #1’s stores. Additionally, FE 4 and FE 4’s team worked with

Campbell’s Finance Department to develop C-Fresh’s FY19 projections for MCA #1. During FE

4’s time at Campbell, FE 4 reported to the Global MCA #1 Team Lead, who in turn reported to

Dave Burke, the Lead Manager for the entire Diversified Channel, which includes MCA #1 and

other MCAs.

       39.     FE 5 served as a Senior Sales Executive for the C-Fresh division throughout the

Class Period. FE 5’s responsibilities encompassed overseeing the sales strategies and execution

for all C-Fresh and Garden Fresh products except for the raw carrots. In this role, FE 5 was

involved in forecasting sales and reported the sales trends to Campbell’s management. FE 5

reported to C-Fresh General Manager, Putman.

       40.     FE 6 was employed as a Regional Sales Manager in the C-Fresh division throughout

the Class Period. FE 6 was responsible for C-Fresh sales in a large multi-state region of the

country. In this position, FE 6 reported up through a Vice President of C-Fresh’s Sales.

       41.     FE 7 was a mid-level Director of Research and Development (“R&D”) for C-Fresh

from summer 2017 through late 2018. FE 7 was responsible for resolving commercialization and

start-up issues related to C-Fresh’s Plant Protein Milk Drink made with pea protein. Additionally,

FE 7 provided process development and packaging engineering support for C-Fresh. In this role,

FE 7 reported up through the Vice President of R&D for C-Fresh.

       42.     FE 8 served as a mid-level Manager for Bolthouse and Garden Fresh. During the

Class Period, FE 8’s main customer was MCA #2. In this position, FE 8 worked with C-Fresh’s

sales team in an effort to meet Campbell’s sales targets. FE 8’s duties included meeting with MCA

#2’s representatives and discussing products’ performances, as well as analyzing product



                                               11
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 16 of 85 PageID: 466



promotions, and selling MCA #2’s new products. Additionally, FE 8 participated in monthly

meetings with C-Fresh executives Carolan, Imran Kahn, Vice President of C-Fresh sales, and

Putman.

       43.     FE 9 worked in the C-Fresh division as a Marketing Director throughout the entire

Class Period. FE 9’s responsibilities included coordinating the sales and marketing divisions for

Bolthouse and Garden Fresh. Additionally, FE 9 participated in monthly meetings with Campbell

executives, which included Defendant Morrison, regarding C-Fresh’s declining sales.

       44.     FE 10 was a Senior Marketing professional for C-Fresh during the Class Period.

FE 10’s responsibilities included bringing C-Fresh products to market, which included concept

development, managing portfolios, brand management, and demand creation. In this role, FE 10

interacted with Defendants Morrison and DiSilvestro.       FE 10 also interacted with C-Fresh

President, Carolan, who reported to Defendant Morrison.

       45.     FE 11 worked within R&D for C-Fresh until late 2017. FE 11 worked with C-

Fresh’s R&D and Marketing teams to research, develop, and implement Bolthouse’s products.

Through this role, FE 11 was knowledgeable regarding the testing of Bolthouse’s protein drinks

for shelf stability and ingredient formulation. Additionally, FE 11 knew about the ingredient

formulation research for incorporating pea protein into C-Fresh’s Plant Protein Milk.

       46.     FE 12 was employed as a mid-level Manager at C-Fresh’s warehouse in

Bakersfield, California. FE 12 held this position during the entire Class Period. FE 12’s

responsibilities included receiving product from the warehouse and loading it onto C-Fresh’s

trucks for delivery, as well as moving C-Fresh product within the warehouse facility for

processing.




                                               12
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 17 of 85 PageID: 467



       47.     FE 13 served as a Senior Marketing Executive for the Company’s C-Fresh division

during the entire Class Period. FE 13’s responsibilities included managing the marketing strategies

for the entire C-Fresh product portfolio. While at C-Fresh, FE 13 reported to C-Fresh General

Manager, Putman.

IV.    OVERVIEW OF DEFENDANTS’ FRAUD

       A.      Campbell’s Rise to Prominence as a Household Name

       48.     Campbell first introduced its classic ready-to-eat tomato soup in 1895. During the

twentieth century, Campbell expanded its soup offerings to include its famous cream of mushroom

and chicken noodle soups. Since then, it has become one of America’s most iconic brands. In short

order, the Company’s products were found in virtually every consumer’s kitchen.

       49.     The Company has even become famous in pop culture. “Thanks in large part to

Andy Warhol,” a recent TakePart article reads, “there is no American food product more symbolic

of the ease, convenience, and comfortable sameness that defined midcentury kitchens than

Campbell Soup.”

       50.     Building on the success of its soups, through the decades, the Company added some

of the food industry’s best known brands: Pepperidge Farm, Godiva, V-8, Swanson, SpaghettiOs

and Prego. As the Company’s offerings expanded, its focus broadened as well. By the early 2000s,

snack foods (chips, cookies, pretzels, goldfish etc.) had become just as important as soup to

Campbell.

       B.      The Company Stagnates Under Entrenched Leadership

       51.     Perhaps because of its engrained status as an American icon, the Company’s

leadership and innovation have largely stagnated over the years.

       52.     Seven members of the Company’s current 12-member Board have been in place for

nine years or more. In fact, three Directors—who collectively control 41% of the Company’s

                                                13
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 18 of 85 PageID: 468



voting stock—are the descendants of John T. Dorrance, the inventor of Campbell’s condensed

soup, who purchased Campbell’s from its founder, John C. Campbell: Bennett Dorrance (who has

served on the Board since 1989); his sister, Mary Alice Dorrance Malone, (who has served on the

Board since 1990); and Archbold Dorrance van Beuren (who has served on the Board since 2009).

Four other Board members are similarly well-entrenched, having joined the Board in 2002

(Randall W. Larrimore), 2003 (Chairman Les C. Vinney), 2005 (Sara Mathew), and 2009 (Nick

Shreiber).

       53.     Largely content to sell soup and collect dividends, the Board has been remarkably

tolerant of underperforming officers and unaccountable to shareholders. As one Board member,

George Strawbridge, Jr., explained in a recent legal filing against Campbell’s Board: “the Board

is beholden to three of its members who, as descendants of the Company founder, hold a significant

bloc of the Company stock and an iron will to resist any real change at Campbell regardless of

whether such change might create maximum value for all stockholders.”

       54.     Beginning in 2009, however, soup sales began to decline. Campbell’s share of the

canned soup market retreated as well, down to 53% from roughly 67% a decade earlier.

       55.     By the first quarter of 2011, the Company’s shares were trading at a price more

than 18% lower than in the first quarter of 2007, and the Company's total stockholder return

(including dividends) from the first quarter of 2001 to the first quarter of 2011 has been just 31%.

Compared to its peer group during the same period, the Company stands out for its

underperformance. Similar American food products companies, like McCormick and Hormel, had

increased total stockholder returns by well over 219% and 229%, respectively, while others like

General Mills and Hershey have increased total stockholder returns by over 108% and 84%,

respectively, over the same period.



                                                14
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 19 of 85 PageID: 469



       56.      The Company’s woes have only been compounded by the large-scale

macroeconomic shifts towards healthy and organic products, which had been completely lacking

from Campbell’s portfolio. Indeed, over the last decade, consumer buying habits have shifted

towards convenient but fresh foods. The millennial generation is more conscious of their food-

buying options—and discerning in their choices—than any previous generation. For example, a

recent study by the International Food Information Council found that about 40% of millennials

would rather have fresh, packaged fresh, or organic food than frozen, canned, or condensed food.

       57.     This change in food purchasing habits also impacted sales at traditional grocery

stores. Since 2013, consumption of packaged fresh food has grown 5.4% a year, compared to

1.4% for shelf-stable food. In 2015, research firm Catalina reported that 90 of the top 100 brands

in consumer packaged goods had lost market share.

       58.     In short, Campbell’s “iconic” brands have not resonated with younger consumers,

who prefer fresh foods over canned soup. As Americus Reed, a marketing professor with the

University of Pennsylvania’s Wharton School recently told NPR, “The challenge for these legacy

brands is that the people that were born into them are going to die . . . so you better have a plan to

talk to these younger types of consumers.”

       C.      The “Fresh Revolution”: Morrison’s Plan to Turn Campbell Around

               1.      The Early Years

       59.     As a Company closely associated with canned soup, Campbell needed a strategy to

remain relevant. In an effort to spur change, on August 1, 2011, the Company ousted its prior

CEO—who had been entrenched for over a decade—and hired an up and coming leader, Morrison,

to steer its turnaround as President and CEO.

       60.     Prior to her appointment, Morrison had been with Campbell since 2003, most

recently as Chief Operating Officer. At the time of her hire, Morrison was considered by many to

                                                 15
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 20 of 85 PageID: 470



be a progressive and a visionary. In her prior roles at Campbell, she had championed controversial

ideas, such as ordering higher sodium levels back in soups, while retaining a line of reduced-

sodium products. Reinforcing this reputation, Morrison immediately promised dozens of new

product offerings to court younger customers.

       61.     Morrison announced a “new strategic direction for the company,” designed to

“drive a new era of growth at Campbell.” Morrison’s new business strategies provided Campbell

with a new direction focused on three growth areas:

               (i) stabilize and then profitably grow North American soup and simple meals;
               (ii) expand the Company’s international presence; and
               (iii) drive growth in healthy beverages and baked snacks.
       62.     Discussing this plan, Morrison stated, “Implementing our new strategic direction

will require substantial investment to fund our new innovation process, accelerate innovation

across our portfolio, and reinvigorate consumer-focused marketing to expand the equities of

important brands.”

       63.     In the fall of 2011, Campbell began its courtship of millennial shoppers. In a little

more than a year at the helm, Morrison introduced 100 new products, including a line of hipster-

inspired soups under the “Campbell’s Go” soup brand. To complement its new offerings, Morrison

redesigned Campbell’s packaging, added exotic flavor combinations, and began offering

microwaveable bags in addition to its traditional line of cans. The Company also hired a chief

marketing officer, a rarity for a food company, to help it connect with this Internet-savvy

generation.

       64.     But these efforts only went so far. Campbell’s sales and performance remained

relatively flat. The Company needed another way to break into the fresh foods market. Unable to

produce fresh products organically, Morrison searched for new companies to acquire.


                                                16
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 21 of 85 PageID: 471



                 2.     Morrison’s Acquisition Spree

       65.       Between 2012 and the beginning of the Class Period, the Company went on an

unprecedented acquisition spree aimed at reinventing Campbell’s portfolio.

       66.       First, on August 6, 2012, Campbell acquired Bolthouse, a fresh-food brand, for

$1.55 billion in cash. At the time, it was the largest acquisition in the Company’s history.

Bolthouse was (and is) a leading producer and supplier of fresh carrots, super-premium fresh

beverages, and refrigerated salad dressings. Bolthouse provided Campbell with a significant

presence on fresh food shelves in grocery stores and a new platform for expanding in the rapidly

growing $12 billion market for packaged fresh foods.

       67.       Commenting on the Company’s excitement for the Bolthouse acquisition, Morrison

stated: “Bolthouse is a great strategic fit with Campbell. Its business platforms, capabilities, and

culture are well aligned with the core growth strategies we announced last year. . . . [Bolthouse]

offers exciting opportunities for expansion into adjacent packaged fresh segments that respond

directly to powerful consumer trends.” Later, in its 2014 annual report, Campbell proclaimed that

Bolthouse was “inspiring the fresh revolution.”

       68.       Less than a year later, on June 13, 2013, Campbell completed the acquisition of

Plum Organics, a provider of organic foods and snacks for babies, toddlers, and children, for $249

million. The brand was extremely popular among millennial mothers. At the time, it was the

number two brand of organic baby food in the United States and is the number four baby food

brand overall.

       69.       In a press release announcing the acquisition, Campbell’s then-President of

Campbell North America stated: “Plum is generating great success in the marketplace, and we

believe that Campbell’s resources help fuel further expansion . . . within the fast-growing premium,

organic food segment.”

                                                  17
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 22 of 85 PageID: 472



        70.       On June 29, 2015, Campbell continued with its business strategy to expand into

the packaged fresh food industry by acquiring Garden Fresh for $231 million. Garden Fresh was

the number one brand for refrigerated salsa in the U.S., and also produced hummus, dips, and

tortilla chips.

        71.       At the time, Jeff Dunn, then President of C-Fresh, extolled the benefits of the

acquisition: “Garden Fresh Gourmet provides Campbell with another platform for growth in a key

strategic area – the fast-growing perimeter of the grocery store. Garden Fresh Gourmet’s on-trend

products are the ideal complement to the Bolthouse Farms portfolio in the produce section and will

help extend our presence in the deli section.”

        72.       Finally, on December 12, 2017, Campbell announced that the Company had

completed yet another acquisition. Pacific Foods was purchased for $700 million in cash. As a

leading producer of organic broth and soup and shelf-stable plant based beverages, Pacific Foods

allowed Campbell to further transform its image from processed foods to a company offering fresh

and healthy food options, and now specifically in the soup aisle.

        73.       Morrison expressed the Company’s excitement over the acquisition, stating:

“Pacific Foods is an excellent strategic fit with Campbell’s health and well-being portfolio with

its strong position in the faster-growing natural and organic category.”

        74.       Morrison’s run of acquisitions was unparalleled in Campbell’s history. Prior to the

Bolthouse acquisition in 2013, the Company had not acquired a single new brand since 2009, when

Pepperidge Farm bought Eccen Panis, a producer of gourmet artisanal breads. In fact, the original

Campbell Soup division had not made a deal since 1998, when the Company acquired Fortun

Foods, the maker of StockPot refrigerated soups.




                                                  18
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 23 of 85 PageID: 473



       75.     Morrison validated these business decisions. She touted the Company’s new

“growth engines,” which, she claimed, would serve the dual purpose of decreasing Campbell’s

reliance on soup and expanding its health and well-being products consistent with consumer

preferences.

       76.     Analysts took notice. Regarding the Pacific Foods deal, for example, Morningstar

wrote: “Despite the small size of the deal, we think it is strategic, providing Campbell with another

means of bolstering its shelf space in the natural and organic aisle, which has been winning out at

the expense of traditional center-store categories (growing at a midteens rate, far in excess of

center-of-the store categories, where growth has remained tepid).”

               3.      Morrison Creates “C-Fresh” to Further Rebrand Campbell’s Image

       77.     Three years into Morrison’s tenure as CEO, Campbell’s effort to rebrand itself as a

legitimate player in the fresh foods market was well underway. At an investor meeting in 2014,

Morrison proclaimed the Company needed to change its brand and product portfolio to account

for the “profound transformation” in Americans’ eating habits. Carolan, the President of C-Fresh,

reaffirmed this business strategy in July 2014, stating, “Veggies are on trend and we believe the

craze is here to stay.” Additionally, in Campbell’s 2014 Form 10-K the Company noted the “recent

consumer and retailer trends towards fresh and/or healthy products” and that Campbell “plan[ned]

to increase [its] focus on [its] fresh and packaged fresh products.”

       78.     Formed in large part from various pieces of Morrison’s acquisition spree, C-Fresh

was created in January 2015. At the time, Campbell reorganized its entire business operations into

three divisions focused on categories of food, as opposed to its previous geographic organization.

The new divisions included: (i) Americas Simple Meals and Beverages; (ii) Global Biscuits and

Snacks; and (iii) C-Fresh.



                                                 19
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 24 of 85 PageID: 474



       79.      In explaining its decision to create C-Fresh, the Company stated, “The fresh

opportunity is so compelling that we formed an entire division around it: Campbell Fresh, which

we call C-Fresh.” The Company further stated: “the creation of C-Fresh positions us to bring scale

and a more diverse portfolio to help customers attract the desirable health-conscious shoppers they

are seeking.”

       80.      At the time of its creation, the C-Fresh division only included Bolthouse’s portfolio

of fresh carrots, carrot ingredients, refrigerated beverages, and refrigerated salad dressings. By the

beginning of the Class Period, the portfolio had grown to include Garden Fresh salsa, hummus,

dips and tortilla chips, and the U.S. refrigerated soup business.

       81.      For a time, it appeared as if the Company’s growth strategy focused on fresh foods

was working. In C-Fresh’s first three reportable quarters in 2015, the Company reported multi-

million dollar sales and earnings for the division:

                 Quarter                Net Sales              Earnings

                 Quarter Ending
                                        $249 million           $18 million
                 November 1, 2015

                 Quarter Ending
                                        $282 million           $21 million
                 January 31, 2016

                 Quarter Ending
                                        $263 million           $13 million
                 May 1, 2016


       82.      But C-Fresh’s fortunes would soon change.

       D.       The Bolthouse Recall

       83.      Bolthouse—and in particular its super premium drink options—was at the center

of C-Fresh’s early growth. In 2014, Campbell announced its “first marketing programs to build

the Bolthouse Farms brand,” and that it was “expand[ing] the distribution of Bolthouse products.”

As the brand continued to gain traction, the Company recorded capital expenditures for additional

                                                 20
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 25 of 85 PageID: 475



capacity expansion projects in 2015: $33 million for beverage and salad dressing capacity

expansion, $12 million for warehouse capacity expansion, and $11 million for a flexible beverage

production line.

       84.     Campbell continued to push Bolthouse’s ability to expand in 2016. The Company

recorded an additional $16 million in capital expenditures for Bolthouse’s beverage and salad

dressing capacity expansion.

       85.     During the same period, C-Fresh reported net sales and earnings for Bolthouse as

follows: (i) for 2015, $1.38 billion in net sales and $107 million in earnings; and (ii) for 2016,

$1.01 billion in net sales and $60 million in earnings.

       86.     The early traction for Bolthouse (and C-Fresh) was short-lived, however. On June

22, 2016, Bolthouse voluntarily recalled its selection of all-important protein drinks—which held

47% the market share for super-premium protein beverages—“due to possible spoilage that may

cause the beverages to appear lumpy, taste unpleasant, and have an off odor” after receiving

numerous “consumer complaints, including reports of illness.” The Bolthouse Recall affected 3.8

million bottles, distributed nationwide.

       87.     After conducting an investigation into the cause of the spoiled drinks, the Company

determined that its “manufacturing equipment and process” was the “primary cause of the

spoilage.” The implication was obvious: Morrison’s forced growth at Bolthouse had proved to be

too much, too soon.

       88.     Underscoring the materiality of the business line to the Company’s overall health,

the Bolthouse Recall had an immediate impact on Campbell’s earnings. On September 1, 2016,

the Company reported its first quarter 2016 results. C-Fresh’s operating profit plummeted nearly




                                                 21
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 26 of 85 PageID: 476



62%, and its sales likewise declined by 5%—the first quarterly earnings drop since the Company

created the C-Fresh division in 2015.

       89.        Still, Morrison assured investors that the problems that had led to the recall had

been fixed and that the impact on Campbell’s earnings was temporary. On a September 1, 2016

earnings call, Morrison explained that the Company had “corrected these problems, rigorously

tested the product and started shipping again.” At the same time, however, she acknowledged that

“production has not returned to the pre-recall levels due to new operating procedures that [the

Company has] put in place, including an enhanced test and release protocol to ensure the product

meets [the Company’s] high quality standards.”

       90.        Despite Morrison’s assurances, C-Fresh’s problems persisted. From September

2016 until the beginning of the Class Period, C-Fresh’s (and by extension, the Company’s)

earnings and net sales were never able to regain the amounts reported prior to the Bolthouse Recall.

Indeed, as illustrated in the graph below, C-Fresh’s earnings fell from $13 million to $1 million in

the quarter immediately following the recall. Notably, as each quarter passed, C-Fresh’s earnings

and net sales continued to fall.


                                            C-Fresh Earnings
        $15,000,000


        $10,000,000


         $5,000,000


                $0


        -$5,000,000


       -$10,000,000
                        5/1/2016      10/30/2016        1/29/2017   4/20/2017    10/29/2017




                                                   22
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 27 of 85 PageID: 477



       91.     At the same time, analysts continued to press the Company on when C-Fresh would

return to profitability. On February 17, 2017, Deutsche Bank, for instance, wrote: “C-Fresh

remains under pressure and it is not clear when this segment will return to growth.”

       92.     C-Fresh was not proving to be the elixir for Campbell’s stagnant growth. While

less than two years prior, it had been heralded as the transformative business that would finally

allow Campbell to appeal to millennial customers, by the beginning of the Class Period on July

19, 2017, analysts were openly questioning whether C-Fresh would ever be profitable again.

       93.     Meanwhile, the Company’s soup sales continued to underwhelm. In addition, by

September 2017, a new problem had arisen: Campbell was embroiled in a bitter fight with its

largest retailer, WalMart—which accounted for over 40% of the Company’s soup sales and

roughly 20% of the Company’s total net sales—over its product placement. As Credit Suisse noted

on September 5, 2017, the disagreement “threaten[s] to give more shelf space to General Mills or

its Great Value brand at Campbell’s expense.” Similarly, Wells Fargo reported that the fight with

WalMart “will significantly impact soup season and lower sales for FY18 -- a negative revision

vs. July’s Investor Day.”

       E.      Campbell Props Up Its Stock to Fund its Largest Acquisition Ever

       94.     With her acquisitions failing, soup sales declining, and mounting internal evidence

that C-Fresh was plagued with potentially irreversible problems, Morrison sought a new

blockbuster deal to disguise the problems of the prior deals. By the beginning of the Class Period,

discussions were well under way with one of Campbell’s biggest competitors in its Global Biscuits

and Snacks division, Snyder’s-Lance.

       95.     Snyder’s-Lance is one of the largest snack food companies in the U.S., and includes

snack brands such as Snyder’s of Hanover pretzels, Kettle chips, and Pop Secret popcorn. In 2016,



                                                23
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 28 of 85 PageID: 478



it generated more than $2.2 billion in net revenue, with a market capitalization of approximately

$3.9 billion.

        96.     On December 14, 2017, it was publicly reported that Campbell would acquire

Snyder’s-Lance for $50.00 per share, or $6 billion in cash, the largest ever deal in the Company’s

148-year history. Morrison was quoted at the time as saying, “This acquisition will dramatically

transform Campbell, shifting our center of gravity and further diversifying our portfolio into the

faster-growing snacking category.”

        97.     Analyst reaction was largely positive, but many were quick to point out the

Company’s recent struggles in integrating acquired companies. Barclays, for example,

“estimate[d] a potential acquisition of LNCE could drive ~+8% EPS accretion to CPB, once

synergies have been achieved.” But it went on to explain:

        Over the past several years, CPB has made a number of acquisitions in both the
        snacking and packaged fresh arenas, most of which have come at relatively lofty
        deal multiples, but move the company’s portfolio further towards areas that are
        more consistent with current consumer desires and therefore, better long term
        growth profiles. We believe moves like these probably make strategic sense,
        over time, however, closer in, the purchase multiples paid have been relatively
        high, in our view, execution around some of the recent C-Fresh deals has been
        more spotty, and LNCE, in its own right, remains somewhat of a work in progress
        that CPB would need to learn to manage going forward -- which could call into
        question our assumed synergy target.

        98.     Morgan Stanley similarly took a “generally favorable view of this transaction,” but

noted, “[f]or the time being, however, we maintain our UW rating given,” among other things, “[a]

mixed track record on recent acquisitions (e.g., Bolthouse, Garden Fresh).”

        99.     And Gabelli & Company wrote:

        Campbell continues to strive for stronger top-line growth as it stabilizes soup,
        reinvests to expand its product portfolio, introduces new products, improves its
        marketing/merchandising mix and focuses on geographic expansion and
        adjacencies. These efforts, coupled with the acquisition of Snyder’s-Lance should


                                                24
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 29 of 85 PageID: 479



       generate significant earnings improvement over the next few years; however,
       without asset sales which may be considered over time management loses its
       flexibility near-term to continue to make acquisitions or repurchase shares.

       100.    Critical to Campbell being able to fund the Snyder’s-Lance acquisition was

Campbell’s credit rating, which was hovering at a downgrade based on several quarters of poor

earnings and the debt burden of the prior acquisitions. Campbell sought to raise debt to fund the

acquisition and the cost of the debt was critical to the deal’s closing.

       101.    Ratings agencies expressed concern at the level of debt Campbell was assuming. A

day after the deal was announced, S&P Global Ratings downgraded the Company’s credit rating

to BBB, just two notches above junk status. In a statement, S&P Global said: “We believe the

proposed acquisition will substantially increase Campbell’s debt obligations and meaningfully

weaken its credit protection measures.”

       102.    Moody’s similarly placed Campbell’s A3 senior unsecured debt ratings under

review. In a press release, Moody’s stated, the “review for downgrade primarily reflects the

significant increase in financial leverage that would result from the proposed transaction.”

Moody’s Senior Credit Officer Brian Weddington was further quoted as saying: “Campbell should

be able to reduce financial leverage steadily through core operating cash flow and cost savings,

which will provide important support of the company’s credit profile.”

       103.    When Moody’s review was completed, on March 9, 2018, it downgraded

Campbell’s senior unsecured debt rating to Baa2 from A3. Still, Moody’s concluded that the

outlook for the Company going forward was “stable,” which “reflects Moody’s expectation that

Campbell will be able to reduce debt/EBITDA below 4.0x within 24 months through core

operating cash flow and cost synergies.” Mr. Weddington was again quoted in the press release:

“Despite Campbell's recent disappointing operating performance due to weak soup and premium



                                                  25
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 30 of 85 PageID: 480



beverage sales and increased carrot and transportation costs, core cash flow should remain

relatively strong.”

       104.    On March 15, 2018, the Company completed a $5.3 billion debt offering to fund

the deal. The deal was approved by Snyder’s-Lance shareholders on March 23, 2018, and closed

on March 26, 2018.

       105.    On March 26, 2018, in an updated report, Moody’s further explained that one of

the “Detailed Credit Considerations” that it had evaluated for Campbell’s rating was C-Fresh’s

anticipated return to profitability in the second half of 2018. According to Moody’s, “The

company believes that it has remediated the most of the problems in C-Fresh after modifying

production processes, reorganizing the division and replacing several managers. However, it will

take more time to fully recover or replace business lost due to poor service levels, some of which

was likely bid away on a long-term basis. However, the C-Fresh division’s sales and profitability

should improve incrementally in the second half of fiscal 2018.”

       F.      Internally, the Company Struggles to Recover From the Bolthouse Recall
               and Fails to “Campbellize” C-Fresh

               1.       The Beginning of the “Death Spiral”

       106.    Despite Defendants’ outward assurances, the Company never recovered from the

Bolthouse Recall. As FE 1 explained, even when production capacities returned to normal

following the Bolthouse Recall, sales were still down because of lost customer goodwill. Unhappy

with the supply chain disruptions, customers retaliated by pulling shelf space previously reserved

for C-Fresh products.

       107.    According to one FE, C-Fresh went on a downward “death spiral” following the

Bolthouse Recall in 2016, and never recovered. FE 2, a mid-level Financial Manager for C-Fresh

explained: “If you don’t keep the shelf full, they’ll [customers] start to drop you,” and “we were


                                               26
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 31 of 85 PageID: 481



losing shelf space like crazy.” FE 3 added that the issues were not limited to protein drinks:

“Buyers were pissed off about the protein and they punished us on the juice side” as well. FE 4, a

C-Fresh National Major Account Representative for MCA #1, summed up the state of the affairs

succinctly: “We were in the penalty box.”

       108.    FE 5, who was involved in C-Fresh forecasting, “absolutely” pushed up to

management that sales were slowing and trending down since the Bolthouse Recall. Still, the

numbers FE 5 was told to hit were never achievable following the Bolthouse Recall. FE 5 added

that Campbell was a “top down organization,” meaning management said, “here’s the number you

need to deliver.”

       109.    According to FE 1, the issues from the Bolthouse Recall were known to Defendants

“for sure,” when they told the market C-Fresh would deliver “positive growth” in August 2017

based on the sales numbers reported in C-Fresh’s Business Intelligence (“BI”) reports. FE 1 further

explained that to indicate any growth at least for the first six months of 2018 would have been a

“miscategorization” based on the loss of customer confidence from the Bolthouse Recall. FE 3

likewise said C-Fresh Executives like Chief Marketing and Innovation Officer Ginestro, General

Manager Putman and President Carolan knew by late 2017 or early 2018 that C-Fresh sales targets

for 2018 could not be met.

       110.    FE 6 similarly called C-Fresh’s growth goals “unrealistic” as of August 2017. FE

7, C-Fresh’s mid-level R&D executive with responsibilities for troubleshooting commercialization

and start-up issues, added that the C-Fresh leadership team was “overly optimistic” going into

2017 and 2018, and “all sales targets, EBIT, and Profit Margins were extremely aggressive” for

FY18 in order to “make up for prior year” shortfalls. FE 4 agreed there was no way to meet FE 4’s

sales goals.



                                                27
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 32 of 85 PageID: 482



       111.    Unsurprisingly, the lost customer goodwill stemming from the Bolthouse Recall

was immediately apparent in the Company’s internal results. For example, FE 4, a National Major

Account Representative for MCA #1, suffered month-over-month (“MOM”) negative growth

nearly the entire Class Period. In fact, according to FE 4, MCA #1’s sales were down roughly

15%-20% in virtually every month leading up to and during the Class Period.

       112.    Notably, FE 4 even went so far as to push back on the sales targets being handed

down by the C-Fresh finance team during the Class Period. For example, FE 4 specifically told C-

Fresh Finance Manager Josh Ochs and C-Fresh Analyst Anil Kumar in February or March 2018

that a 10% to 12% growth rate for MCA #1 was “not realistic” in light of the continued MOM

negative growth. But no action was taken. Month after month, FE 4 reiterated similar concerns.

And month after month, the targets FE 4 received from the C-Fresh Finance Team (including Ochs

and Kumar) failed to incorporate any adjustments proposed by FE 4.

       113.    The Company’s troubles only intensified as the Class Period went on. According

to FE 1, one of C-Fresh’s most important retailers, Kroger, stopped purchasing its mid-sized (32

oz.) beverages in October 2017. (For context, FE 1 explained, beverages account for 40% of

Bolthouse revenues, and mid-size beverages were 20% to 30% of the Beverage business.)

According to FE 8, the widespread belief within Campbell was that Kroger had pulled the mid-

sized beverages in retaliation for the lost sales from the Bolthouse Recall.

       114.    Shortly thereafter, Campbell’s largest customer—WalMart—and other large

retailers, including Publix, stopped purchasing mid-sized beverages from C-Fresh. The message

was clear: retailers had shifted their business elsewhere, and C-Fresh would not be able to recover

the shelf space it lost following the Bolthouse Recall.




                                                28
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 33 of 85 PageID: 483



       115.     The evidence of lost customer goodwill was not merely anecdotal. In fact, the

retaliatory measures had a material impact on the Company’s performance. Notably, FE 1 stated

the $11 million loss in 2Q18 was due to the loss of the mid-sized (32 oz.) beverage segment in

October 2017.

       116.     Numerous additional FEs have confirmed the Company’s troubles, which were

well known to Defendants leading up to and during the Class Period. For example, FE 1 attended

Monthly Business Review Meetings (“MBR Meetings”) with Carolan, Putman, Sales Leadership,

Brand Leadership, and others at the Santa Monica office. Likewise, FE 3 confirmed that Carolan,

Putman, Ginestro and C-Fresh Marketing Leadership would attend the MBR Meetings. At the end

of these meetings, FE 2 confirmed that Caltabiano would inform the attendees that he would confer

with C-Fresh President Carolan, who would then brief Morrison and DiSilvestro.

       117.     The attendees would discuss declining performance, overall loss of customer

confidence and a general inability to meet forecasted targets despite the initiatives in place to help

the team “claw back to plan.” In particular, FE 1 recalled that C-Fresh’s performance—including

sales and earnings—was negative between August 2017 and June 2018.

       118.     Such accounts are corroborated by numerous additional FEs who also attended

MBR Meetings:

       •   FE 8 recalled PowerPoint slides presented at MBR Meetings which showed C-Fresh as
           a whole was trending down from the same period year-over-year (“YOY”).

       •   According to FE 2, nearly every month’s results were worse than the previous month,
           and every quarter was worse than the previous quarter. FE 2 stated there was a “steady
           decline,” adding FY17 was bad, but FY18 was worse.

       •   FE 3, a mid-level Manager overseeing sales, managing brands, and promotion
           strategies for C-Fresh, stated C-Fresh, including its critically-important Bolthouse
           juices, were “largely trending down” in sales and profits in late 2017 and early 2018.




                                                 29
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 34 of 85 PageID: 484



       •   FE 9 recalled discussing declining sales during 2017 and 2018. FE 9 added that
           projections were likewise always discussed at MBR Meetings, and there was always
           “a lot to catch up on.”

       119.      Such negative performance was also discussed by Defendant Morrison during

monthly internal “Fireside Chats,” which would be shared with the entire company via Skype.

According to FE 1, it was clear from Morrison’s comments between August 2017 and June 2018

that C-Fresh was not performing to sales or its earnings plan.

       120.      Finally, the Company had systems in place to closely track its sales and margins,

which surely would have alerted Defendants to the poor performance at C-Fresh. For example,

according to FE 1, a C-Fresh mid-level Sales Support Manager, Daily Budget to Actual and Prior

Year to Current Year reporting was generated through a BI platform, which interfaced with ERP

software to produce “Sales Reports.” The Sales Reports were generated for everyone in Sales,

Marketing and other supporting roles. Notably, Defendants also had access to the Sales Reports,

which showed a downward trend from 2017 to 2018. FE 10 communicated this data to Morrison

and DiSilvestro.

                 2.     Defendants’ Efforts to Counteract the “Death Spiral” Fall Flat

       121.      According to FE 1, making up for the lost revenue from the Bolthouse Recall

became a big topic for Morrison, Carolan and the Sales Team. The plan, discussed at monthly

town hall meetings during 2017 and 2018, was to heavily promote new product launches due out

in April 2018.

       122.      Indeed, Defendants frequently cited new product launches when providing overly

optimistic guidance to the market. For example, during the Company’s 1Q18 earning call,

Morrison stated, “we have strong innovation plans in place with the continued rollout of Bolthouse

Farms Plant Protein Milk.” In the 2Q18 Form 8-K, Morrison stated “we expect our beverage

innovation plans to drive improved beverage performance in the second half.” And during the

                                                30
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 35 of 85 PageID: 485



2Q18 earnings call Morrison stated, “To address this [loss of Bolthouse farms beverage shelf

space], we’re launching our most robust beverage innovation line. . . We believe it will begin to

rejuvenate the super-premium segment . . .”

       123.    Multiple FEs, however, have refuted this explanation. Fundamentally, FE 1

explained, you can’t replace an established product with a history and deep customer base with a

new product quickly. It will take a while for the new product to gain traction, even if it is

successful.

       124.    In more practical terms, FE 7, C-Fresh’s mid-level R&D executive, explained that

the new plant protein milk launched in fall 2017 “simply wasn’t selling.” FE 7 explained that C-

Fresh’s customers refused to reorder the product and other stores declined to pick up the product.

FE 7 personally observed in late 2017 and early 2018, that the plant protein milk sales were not

hitting their targets. According the FE 11, the plant protein milk ultimately included the use of a

cheaper and less expensive peas than had been provided in customer samples.

       125.    FE 12, a Warehouse Supervisor, explained that the plant protein milk was received

so poorly that unsold cases were put out for warehouse employees with an “Employee Giveaway”

sign. But the drink tasted so bad, nobody took it. “They couldn’t give it away. It wasn’t very good,”

FE 12 further stated. As such, excess plant protein milk sat in FE 12’s warehouse on numerous

occasions because no one wanted the product.

       126.    Beyond the plant protein milk, FE 7 added, “I was in R&D and knew their pipeline.”

FE 7 then explained that the 2017 and 2018 pipeline “wasn’t strong.” Instead of being centered

on new and innovative products, the new juices Morrison touted for 2018 were simply the same

product line without any sugar. FE 7 emphasized that there was “not a big wow to the consumer.”

At best, FE 7 explained, the new juices would simply cannibalize existing juice sales.



                                                 31
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 36 of 85 PageID: 486



                 3.     The Failed “Campbellization”: The Company Exacerbates a Dire
                        Situation by Imposing Overly Restrictive Quality Controls and
                        Needless Cuts

       127.      Apart from the issues surrounding the Bolthouse Recall, C-Fresh was facing other

downward pressures—many of which were self-inflicted.

       128.      For a time, C-Fresh was largely permitted to operate independently. Its constituent

business units, including Bolthouse and Pacific Foods, retained their pre-acquisition employees,

and maintained their own leadership structure that reported up to Campbell executives in New

Jersey. But as the Bolthouse period of non-intervention (which had been negotiated at the time of

the acquisition) expired in 2017, things began to change.

       129.      Throughout 2017 and into 2018, the Company embarked on what internally came

to be known as an effort to “Campbellize” C-Fresh. It instituted new, onerous “quality” controls

derived from the Company’s experience with shelf-stable canned goods, but ill-suited for the

perishables. As FE 2 explained, these efforts drove costs “through the roof,” further pressuring

the Company’s profit margins.

       130.      Beginning in mid-2017, the Company also instituted widespread restructuring and

layoffs. It pushed out longstanding C-Fresh executives in California in favor of soup executives

based in New Jersey. And it replaced roughly 250 seasoned C-Fresh sales representatives with

outsourced sales assistance from independent contractors at Acosta, Inc., a sales and marketing

outsourcing company. As multiple FEs confirmed, including FE 10 and 8, the new sales staff

lacked C-Fresh product-specific knowledge, placing further strain on already tenuous customer

relationships.

       131.      What’s more, the Company imposed needless cost cuts. Most significantly,

Campbell slashed marketing budgets. FE 13, a Senior Marketing Executive at C-Fresh, said that

right after the start of FY18, the C-Fresh marketing budget was “wiped out.” According to FE 13,

                                                 32
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 37 of 85 PageID: 487



“you can’t cut your way to growth,” and budget cuts made little sense if the Company expected

to grow the C-Fresh business long-term.

       132.    FE 10, a senior C-Fresh marketing professional, said “[w]e had no money to drive

a business or invest in growth.” FE 10 added, “I had a fraction of the money I needed to drive

demand.” Simply put, the more C-Fresh got incorporated into Campbell, the more the profitability

of its business cratered.

       133.    FE 5 added Campbell was pulling back support for C-Fresh during the Class Period.

“If you are not supporting the unit,” FE 5 explained, “it will not grow.”

       134.    In more literal terms, by January 2018, FE 3’s marketing budget was slashed by

70%. This was “huge,” and it made FE 3’s sales goals “immediately unachievable.” FE 3 further

stated that such cuts were a direct “indication that management had less confidence in reaching the

desired results.”

       G.      In Order to Secure Billions in Financing for the Snyder’s-Lance Acquisition,
               Defendants Resort to Lies

       135.    By the beginning of the Class Period, the Company’s sales and margins had been

on the retreat for the better part of two years. At the same time, a confluence of internal headwinds

had combined to effectively foreclose any organic path forward.

       136.    Rather than confront the issues facing the Company, Morrison looked for an easy

out. She found a willing target in Snyder’s-Lance. She offered Snyder’s-Lance shareholders an all

cash, $50 per share deal—a 7% premium over the prior day’s share price. Unremarkably, they

accepted this rich offer. To secure the debt needed to make the deal at least tolerable, however,

Morrison needed a plan to convince investors that Campbell—and C-Fresh in particular—would

again be a profit driver and generate enough cash to service the enormous debt needed for the

Snyder’s-Lance deal.


                                                 33
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 38 of 85 PageID: 488



          137.   At an investor day on July 19, 2017, the first day of the Class Period, Morrison laid

out her ambitious plan and declared the Company’s “ultimate goal”:

          Today, I want to put another stake in the ground, to take another step to accelerate
          our efforts. That is to declare our ultimate goal. What is our moonshot? What
          actions will inspire our people and appeal to a wide range of consumers? What will
          resonate with our customers and ultimately lead to growth rates that outperform the
          industry?

          Let me state it clearly and unambiguously. Our goal is to be the leading health and
          well-being food company. When people look for something real to eat and
          something that tastes good, they're going to look for the food we make. We chose
          this path not because it’s expedient but because we believe it represents the future
          of the food industry and that it will lead to differentiated performance.

          138.   To that end, Defendants touted C-Fresh as the catalyst and growth driver. Morrison

stated C-Fresh “will significantly improve under the new C-Fresh leadership team.” DiSilvestro

acknowledged that “sales and margins have been negatively impacted as we rebuild capacity

following the recall of our Protein PLUS drinks last year,” but assured investors “we continue to

believe our strategy is right and that C-Fresh operating margins can reach 10% within the next few

years.”

          139.   Later in the session, Carolan was specific: “our full fiscal ‘18 to ‘20 plan is that we

will consistently grow organic net sales in mid-single digits,” and “increase operating margin to

approximately 10%, in line with what Anthony DiSilvestro has shared.” To drive this growth,

Carolan further promised that C-Fresh’s “plan in fiscal ’18 is to increase marketing by about 75%.”

          140.   During the same session, Morrison was asked about C-Fresh’s ability to deliver

positive growth in 2018, to which she replied: “Campbell Fresh would be over the [1% to 3%]

range.”

          141.   DiSilvestro was likewise asked about C-Fresh’s ability to deliver “your 10% C-

Fresh margin in fiscal ’18,” to which he responded: “We do anticipate I would call fairly


                                                   34
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 39 of 85 PageID: 489



significant margin expansion in C-Fresh in F’18. I don’t think it’s [currently] over half the way

to the 10%, right? But I think we will get a good chunk of it the way there.”

       142.    Investors were impressed, and Campbell’s stock price shot up nearly 5% overnight.

Following the Company’s analyst day, Wells Fargo wrote: “Campbell believes that growth will

come in the form of transforming product offerings to health and wellness varieties and a

personalization of food choices,” and “Ms. Morrison firmly stated that Campbell’s goal is to

become the leading health and well-being food company.” Zacks Investment added: “Campbell

Soup is striving to revive its top line, which hasn’t witnessed a single year-over-year improvement

for quite some time now.”

       143.    Fewer than two months later, on August 31, 2017, C-Fresh reported its fourth

quarter and full year 2017 results, which included modest sales growth and negative operating

margins. Yet, Morrison again declared, C-Fresh will “return to profitable growth in fiscal 2018.”

During the same call, DiSilvestro reiterated Morrison’s assurances: “we do expect to see top line

growth in Campbell Fresh in 2018.” Campbell further issued FY18 financial guidance for sales

growth between -2% and 0%, EBIT growth between -1% and 1%, and adjusted EPS growth

between 0% and 2% (equating to EPS of $3.04 to $3.11) (“FY18 Guidance”).

       144.    Analysts were quick to seize on Defendants’ assurances. PiperJaffray, for example,

said, “We expect C-Fresh segment margins to recover from poor carrot harvests and the costs of

its voluntary recall of Bolthouse Farms’ Protein Plus.” UBS similarly noted: “Key drivers of CPB's

2H18 weighted EPS cadence will be the lack of negative soup results given seasonality as well as

a return to profitability in the C-Fresh segment.” Additionally, J.P. Morgan and Gabelli &

Company each reiterated Campbell’s FY18 guidance, noting, respectively, “a return to sales

growth in C-Fresh,” and “we anticipate[] improvements across C-Fresh.”



                                                35
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 40 of 85 PageID: 490



       145.   Of course, Defendants’ assurances were false. As described above, the Company

had never recovered from the Bolthouse Recall. ¶¶ 106-26. Perhaps even more damning, at the

same time Defendants were declaring C-Fresh would return to “profitable growth,” they were

slashing marketing budgets—sometimes by as much as 70%. ¶¶ 131-34.

       146.   Given the lack of support for the statements made in July and August, it was no

surprise to Defendants that the Company’s first quarter 2018 (“1Q18”)—which included operating

losses of $6 million for C-Fresh—were awful. In large part because of the performance of C-Fresh,

the Company lowered its FY18 Guidance.

       147.   During an earnings call the same day, Morrison deflected from the quarter’s poor

performance and once again reassured investors, “we’re now back to normal beverage capacity,”

and the “Campbell Fresh turnaround is progressing.”

       148.   When DiSilvestro was later pressed by an analyst on the “margin recover[y] in the

C-Fresh division,” he responded, “it can turn around pretty quickly,” and “we would expect to see

profitability pretty quick in Campbell Fresh.”

       149.   By the time the Company reported its 2Q18 results, on February 16, 2018—which

included C-Fresh losses of $11 million—the Company was more circumspect. The press release

issued the same day stated in no uncertain terms, “Campbell Fresh did not meet expectations.”

Morrison was also quoted in the release as saying, “This was a disappointing quarter, driven by

continued challenges in U.S. soup and Campbell Fresh.” With the Company’s sales and margins

again on the decline, it again revised its FY18 Guidance downward.

       150.   Amazingly, however, Defendants continued to assure the market that C-Fresh

would return to “profitable growth.” Supposedly bolstered by the “most robust beverage

innovation line in 2 years,” Morrison promised “improved performance in the back half for



                                                 36
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 41 of 85 PageID: 491



Campbell Fresh.” Later in the call, in response to an analyst question, DiSilvestro stated, we

“expect to see top line growth and positive EBIT in Campbell Fresh in the second half of the year.”

       151.    Analysts were skeptical, but for the moment assuaged. Wells Fargo, for example,

noted: “Following a turbulent few years, Ms. Morrison reiterated that C-Fresh's growth potential

remains strong as evidenced by the leading importance of fresh products in consumer surveys of

health claims.” And JPMorgan added: “Campbell plans to combat these losses with innovation

and announced plans to launch 19 new SKUs this spring (versus three last year), including lower

sugar smoothies and juices, and plant-based beverages.”

       152.    Unbeknownst to the market, however, Defendants’ assurances were again false.

The Company’s sales and margins continued to slide as customer relationships following the

Bolthouse Recall were permanently damaged, and Defendants continued to “los[e] shelf space like

crazy.” ¶¶ 106-12. Underscoring this fact, as of October 2017, several of the Company’s most

important customers—including WalMart and Kroger—had stopped purchasing Bolthouse’s

signature mid-sized beverages in retaliation for the Bolthouse Recall. ¶¶ 113-16. The Company

would never regain this shelf space—irrespective of whether or not Campbell was back to “normal

beverage capacity.”

       153.    What’s more, as numerous FEs have explained, the new plant protein milk launched

in fall 2017 “simply wasn’t selling.” ¶¶ 121-25. And the 2017 and 2018 new pipeline “wasn’t

strong.” Instead of being centered on new and innovative products, the new juices Morrison touted

for 2018 were simply the same product line without any sugar. ¶¶ 121-26.

       154.    In the wake of the Snyder’s-Lance acquisition, the Company announced yet another

reorganization. On April 5, 2018, Campbell announced that it was creating an “Accelerator Unit”

to “drive growth in faster-growing spaces,” including, unbelievably, C-Fresh. In the press release



                                                37
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 42 of 85 PageID: 492



announcing the new “Accelerator Unit,” the Company again reaffirmed C-Fresh’s ability to deliver

profitable growth in 2018: “The Campbell Fresh team remains focused on returning its CPG

business to profitable growth with an emphasis on innovating the Bolthouse Farms refrigerated

beverage portfolio, while increasing health and well-being convenient meals and snacks.”

       155.   Notably, despite its outward projections of confidence, the Company further

announced that C-Fresh President Carolan would be leaving Campbell “to pursue another

opportunity.” He would be replaced by Ana Dominguez, who had previously served as President

of Campbell Canada. The Company was quick to tout Dominguez’s credentials—and by extension

its confidence in C-Fresh—saying at the time: “the Canadian business has demonstrated strong

growth and margin expansion in its key businesses.”

       156.   In just over a month, Defendants’ house of cards would come crashing down.

Contrary to Defendants’ assurances, the Company never recovered from the Bolthouse Recall.

With no way to get product to store shelves, disenchanted customers left in droves and never

returned. At the same time, the Company cut resources and instituted widespread layoffs—

effectively stunting whatever growth opportunities existed at C-Fresh.

       H.     The Bottom Falls Out: The Company Takes a $619 Million Impairment
              Charge on C-Fresh, Fires its CEO and Announces C-Fresh Will Be Divested

       157.   The combination of the customer backlash from the Bolthouse Recall, new quality

controls, layoffs and cost cuts created what one FE called a “perfect storm.” When Campbell

reported its 3Q18 results, on May 18, 2018, the Company could no longer conceal the truth. It

reported C-Fresh losses of $19 million, more than had been recorded for the entire year to that

point. In addition, Campbell announced that it was recording a massive $619 million pretax

impairment charge, related entirely to C-Fresh.




                                                  38
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 43 of 85 PageID: 493



         158.     The $619 million impairment charge effectively confirmed that customers would

never return following the Bolthouse Recall, attributing $384 million or 62% to Bolthouse alone. 2

         159.     Campbell also announced that Morrison—the architect and Class Period champion

of C-Fresh—had abruptly retired. As the Company would later disclose in a definitive proxy

statement filed with the SEC on October 4, 2018, Morrison’s “retirement” was hardly voluntary.

Instead, she was pushed out by the same Board that had gained a reputation for being overly

tolerant and complacent:

         Following a review, which took place prior to the release of the Company’s third-
         quarter results, the Board initiated a dialogue with Denise M. Morrison, the then-
         President and Chief Executive Officer of the Company, expressing its
         dissatisfaction with the performance and execution of the business. After further
         discussion with the Board, Ms. Morrison agreed with the Board that she would
         retire, effective as of May 18, 2018.

         160.     Commenting on the results during a conference call the same day, DiSilvestro

stated, “We are all disappointed with the results of C-Fresh, and we acknowledge that they are

unacceptable.”

         161.     During the same conference call, Campbell interim CEO and Independent Director

Keith R. McLoughlin (“McLoughlin”) offered the following admission of ongoing long-standing

problems in C-Fresh:

         As disclosed in our earnings release this morning, we delivered results that were
         below expectations, ours and yours. Our company has clearly faced challenges.
         Some of those are external factors that are impacting the entire industry, and others
         stem from our execution. As a board member and interim CEO, these results are
         unsatisfactory and disappointing to us as well as our shareholders.




2
  For the full fiscal year 2018, Campbell recorded $612 million in impairment charges “related to the Bolthouse Farms
refrigerated beverages and salad dressings reporting unit, the deli reporting unit, the Bolthouse Farms carrot and carrot
ingredients reporting unit.” In total, Campbell recorded non-cash impairment charges of $737 million on the
intangible assets of C-Fresh and the Plum Organics trademark for 2018.


                                                          39
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 44 of 85 PageID: 494



                                           *       *        *

         What must change and will change is our execution and our financial
         performance. Our mandate is to create long-term value for our shareholders. We
         intend to take appropriate and decisive actions to ensure that Campbell is positioned
         to compete and win in the marketplace. That means we must take a fresh look at
         our strategies, our operations and our portfolio and to do so with urgency.

         162.   McLoughlin further promised the Company would “undertake a thorough and

critical review of all aspects of our strategic and operating plans, including the composition of our

entire portfolio.” He assured investors that “[e]verything is on the table,” and “[t]here are no sacred

cows.”

         163.   Analysts were incensed. Credit Suisse called the Company’s 3Q18 results “of

exceedingly low quality.” UBS similarly wrote: “The immediate retirement of CEO Denise

Morrison brings the Company’s strategy into question.” Some analysts even went so far as to

suggest the Company look into divesting C-Fresh. PiperJaffray, for example, wrote “After

repeatedly reiterating its commitment to the C-Fresh business, we expect a strategic portfolio

review to lead to a sale of Campbell’s C-Fresh business.”

         164.   Three months later, the Company announced the results of its internal review. The

announcement was again accompanied by another tacit admission that Campbell had been less

than forthcoming with respect to C-Fresh during the Class Period. During a conference call on

August 30, 2018, McLoughlin stated:

         Simply put, we lost focus. We lost focus strategically. We had too many initiatives
         that made the company unnecessarily complex. We were in the food business and
         the ag business. We had growth businesses and we had cash businesses. We are
         focused on startup businesses and venture capital investment. We aggressively
         pursued the important consumer megatrend of health and well being without
         having clarity on our source of uniqueness or whether we brought a competitive
         advantage to the space. And we depended too much on M&A to shape our business
         strategy.

                                       *       *        *

                                                   40
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 45 of 85 PageID: 495



       Lastly, we lost focus in process and execution. Our management processes lack the
       necessary operating discipline. We created too many silos throughout the company
       where decision rights were unclear. We lacked agility, and we're slow to react to
       customer needs. And finally, we didn't have a culture of accountability, which led
       to poor execution.

       165.    In perhaps the most damming admission of all, McLoughlin further announced that

the Company would be divesting itself of C-Fresh:

       Moving to the next slide, a major lever to drive our more focused portfolio is
       divesting noncore businesses. We are pursuing the sale of . . . our Campbell Fresh
       business, which includes Bolthouse Farms, Garden Fresh Gourmet and the
       refrigerated soup business. These proposed divestitures represent approximately
       $2.1 billion in net sales in fiscal year 2018. We have engaged top-tier financial
       advisers to run a disciplined process that will achieve maximum value.

       166.    Later, McLoughlin was asked to comment on any lesson learned from C-Fresh, and

offered the following:

       I think what I would say is my experiences that deal making works and really only
       works when acquired brands fit well into the buyer’s capabilities and strengths.
       And we've got some good example of that right now in the case of Pacific, right,
       and soup and the case of Snyder's-Lance and connecting that to the strengths
       and capabilities of Pepperidge Farm snacking. But -- and we've had some
       examples where that wasn't the case, carrots and, potentially, other areas. So I
       think that's the key learning, right? And that's how we'll leverage these most
       recent acquisitions and while we're getting good traction on them, candidly.

       167.    The message was clear: C-Fresh had been a failure, and these failings had been hid

from the market during the Class Period by Defendants’ false assurances of imminent profitability.

Market reaction confirming as much was swift and to the point. In a segment titled “Ripping Off

the Band-Aid,” Wells Fargo remarked: “The review frowned on CPB’s marrying of legacy CPG

assets with Ag-focused businesses and C-Fresh’s pursuit of health & wellness-oriented consumers

occurred absent a clear source of competitive advantage. Given its striking fall, from a 9% EBIT

margin in FY13 to five consecutive operating losses through Q4 FY18, the Board is ready to cut

cord and we’d agree; it’s just not worth the trouble.” JPMorgan similarly added, “It makes sense


                                               41
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 46 of 85 PageID: 496



for CPB to offload its C-Fresh and international businesses, which offer few synergies with these

core operations.”

         168.   Then, two weeks later, on September 12, 2018, Moody’s announced that the ratings

outlook for the Company were “negative.” In a press release, it further stated that its “review was

prompted by an unexpectedly sharp decline in profitability in Campbell’s fiscal third quarter and

the sudden resignation of the company's Chief Executive Office.” In a report later that month,

commenting on Campbell’s announcement that it was now attempting to sell C-Fresh, Moody’s

lamented, “Notably, C-Fresh had been described by the company as recently as last year as the

future of Campbell Soup Company.”

V.       DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
         AND OMISSIONS

         A.     July 19, 2017

         169.   On July 19, 2017, Campbell hosted an Institutional Investor Day. During this

conference, Morrison stated C-Fresh “will significantly improve under the new C-Fresh leadership

team.”

         170.   Similarly, DiSilvestro was asked about C-Fresh’s ability to deliver “your 10% C-

Fresh margin in fiscal ’18,” to which he responded: “We do anticipate I would call fairly

significant margin expansion in C-Fresh in F’18. I don’t think it’s [currently] over half the way

to the 10%, right? But I think we will get a good chunk of it the way there.”

         171.   The statements contained in ¶¶ 169-70 were materially false and misleading,

omitted material facts, and lacked a reasonable basis when made. Specifically, at the time when

Defendants told the market, among other things: (i) C-Fresh “will significantly improve”; and (ii)

“We do anticipate I would call fairly significant margin expansion in C-Fresh in F’18,”

Defendants had actual knowledge of at least the following:


                                                42
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 47 of 85 PageID: 497



   •   Customer goodwill had been permanently damaged, as C-Fresh’s largest and most
       important customers, including WalMart, Kroger, and Publix, had permanently reduced
       shelf space for C-Fresh’s most important beverages products, resulting in dramatically
       lower sales and profit margins for C-Fresh. ¶¶ 106-15.

   •   C-Fresh sales were on a downward trend from 2017 to 2018, with nearly every month’s
       results worse than the previous month, and every quarter worse than the previous quarter.
       ¶¶ 108-20.

   •   Throughout 2017 and into 2018, Campbell instituted new “quality” control measures that
       were ill-suited for perishables and ultimately drove costs “through the roof.” ¶¶ 127-29.

   •   Beginning in mid-2017, the Company conducted widespread layoffs and replaced 250
       seasoned C-Fresh sales representatives with outsourced labor from Acosta, Inc. The new
       sales staff lacked C-Fresh product-specific knowledge, placing a strain on customer
       relationships. ¶ 130.

       172.    Moreover, none of the statements alleged in ¶¶ 169-70 above were accompanied by

any meaningful cautionary language identifying the known risks of not delivering “fairly

significant margin expansion” in C-Fresh as Defendants had outlined, including the risks created

by the Bolthouse Recall (resulting in impaired customer goodwill and lost shelf space), layoffs and

drastic cost-cutting.

       B.      August 31, 2017

       173.    On August 31, 2017, Campbell filed a Form 8-K, signed by DiSilvestro, with the

SEC. In the press release attached to the Form 8-K (“4Q17 Press Release”), Morrison stated:

       In the fourth quarter, Global Biscuits and Snacks was soft on the top line but
       generated a solid double-digit earnings increase versus the year-ago quarter.
       Americas Simple Meals and Beverages continued to deliver against its portfolio
       role, with sales performance in line with the categories in which we compete and
       margin expansion. While Campbell Fresh sales increased slightly and the bottom
       line was disappointing, we expect to return to profitable growth going forward.

       In fiscal 2017, we have made progress in several key areas, including increasing
       our successful multi-year cost savings initiative to $450 million by the end of fiscal
       2020. The pending acquisition of Pacific Foods will add a purpose-driven, real
       food brand with a solid track record of growth to our portfolio. Additionally, our
       new Campbell Fresh leadership team has taken steps to enhance our quality



                                                43
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 48 of 85 PageID: 498



       processes and address capacity constraints toward our objective of returning the
       division to growth.

       174.    On that same date, Campbell hosted a conference call to discuss the Company’s

fourth quarter 2017 and full year operating and financial results (“4Q17 Conference Call”). During

this call, Morrison reiterated that C-Fresh would return to profitable growth in 2018:

       I’m not happy with our performance in Campbell Fresh but remain encouraged by
       the progress we’ve made this year to address our key executional issues. C-Fresh
       delivered modest sales growth, and we expect this business to return to profitable
       growth in fiscal 2018.

                                         *      *       *
       We have plans underway to increase efficiencies as part of our overall effort to
       eliminate supply constraints and improve margins while delivering our new
       higher quality standards. As I've said before, we've learned some tough lessons in
       C-Fresh. Despite the executional challenges, we remain confident in the growth
       potential of the Packaged Fresh category and believe our C-Fresh strategy is sound.
       Throughout fiscal 2017, we took steps to build a stronger foundation for growth
       under our new C-Fresh leadership team.

       Looking ahead, we plan for the business to grow profitably in fiscal 2018 as we
       return to more normal capacity and promotional activity across the beverage
       portfolio. We also have a robust innovation pipeline to help fuel additional
       growth, and we’ll begin to introduce new beverage products to the market such as
       plant protein milk.

       175.    Later in the call, Defendants were pressed on the viability of the FY18 Guidance.

In response to an analyst question, DiSilvestro responded:

       Q [Citigroup Analyst]: But so can you just comment on the fullness of this
       guidance? Is there something else here? Because negative 2% to 0%, it just -- it
       doesn't seem to flip to some of the stuff that I thought you were saying at Analyst
       Day about the turnaround in C-Fresh and these opportunities in biscuits. I just feel
       like we were getting a bit more negative of a figure today, and maybe it's not only
       related to the soup issue, but would just love for you to elaborate if you can.

       A [DiSilvestro]: Yes, so if I think about it and its components, we – as Denise said,
       we do expect to see top line growth in Campbell Fresh in 2018 as we get the
       capacity for beverage back up to where we need to be. We turned on the



                                                44
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 49 of 85 PageID: 499



       promotional program. That's kind of happening now as we speak, so we do expect
       growth there.

       176.    In connection with this conference call, Campbell issued and published a series of

slides on its corporate website. One of these slides entitled, “Outlook for FY 18,” which was

presented by Morrison, further touted C-Fresh’s ability to reach “profitable growth.”




       177.    The statements contained in ¶¶ 173-76 were materially false and misleading,

omitted material facts, and lacked a reasonable basis when made. Specifically, at the time when

Defendants told the market, among other things: (i) “we expect [C-Fresh] to return to profitable

growth going forward”; (ii) “we expect this business [C-Fresh] to return to profitable growth in

fiscal 2018”; (iii) “we plan for the business [C-Fresh] to grow profitably in fiscal 2018”; and (iv)

“we do expect to see top line growth in Campbell Fresh in 2018,” Defendants had actual

knowledge of at least the following:

   •   Customer goodwill had been permanently damaged, as C-Fresh’s largest and most
       important customers, including WalMart, Kroger, and Publix, had permanently reduced
       shelf space for C-Fresh’s most important beverages products, resulting in dramatically
       lower sales and profit margins for C-Fresh. ¶¶ 106-15.



                                                45
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 50 of 85 PageID: 500



   •   As of August 2017, C-Fresh’s sales targets were “unrealistic,” “overly optimistic,”
       “extremely aggressive,” and could not be met. ¶¶ 109-12.

   •   Morrison hosted monthly internal Company-wide “Fireside Chats,” which would be shared
       via Skype, between August 2017 and June 2018 in which she discussed C-Fresh’s negative
       performance. ¶ 119.

   •   C-Fresh sales were on a downward trend from 2017 to 2018, with nearly every month’s
       results worse than the previous month, and every quarter worse than the previous quarter.
       ¶¶ 108-20.

   •   Throughout 2017 and into 2018, Campbell instituted new “quality” control measures that
       were ill-suited for perishables and ultimately drove costs “through the roof.” ¶¶ 127-29.

   •   Beginning in mid-2017, the Company conducted widespread layoffs and replaced 250
       seasoned C-Fresh sales representatives with outsourced labor from Acosta, Inc. The new
       sales staff lacked C-Fresh product-specific knowledge, placing a strain on customer
       relationships. ¶ 130.

       178.    Moreover, none of the statements alleged in ¶¶ 173-76 above were accompanied by

any meaningful cautionary language identifying the known risks of not delivering “profitable

growth” for C-Fresh as Defendants had outlined, including the risks created by the Bolthouse

Recall (resulting in impaired customer goodwill and lost shelf space), layoffs and drastic cost-

cutting.

       179.    In addition, the statements contained in ¶¶ 173-76 were materially false and

misleading, omitted material facts, and lacked a reasonable basis when made. Specifically, at the

time when Defendants told the market, among other things: (i) “We have plans underway to

increase efficiencies as part of our overall effort to eliminate supply constraints and improve

margins while delivering our new higher quality standards,” and (ii) “we plan for the business to

grow profitably in fiscal 2018 as we return to more normal capacity,” Defendants knew or were

deliberately reckless in not knowing that, irrespective of their capacity and operational levels, C-

Fresh would never return to pre-Bolthouse Recall profitability or sales performance based on at

least the following:


                                                46
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 51 of 85 PageID: 501



   •   Customer goodwill had been permanently damaged, as C-Fresh’s largest and most
       important customers, including WalMart, Kroger, and Publix, had permanently reduced
       shelf space for C-Fresh’s most important beverages products, resulting in dramatically
       lower sales and profit margins for C-Fresh. As such, C-Fresh no longer had a market to
       supply with its normal beverage capacity. ¶¶ 106-15.

       180.    Finally, the statements contained in ¶¶ 173-76 were materially false and misleading,

omitted material facts, and lacked a reasonable basis when made. Specifically, at the time when

Defendants told the market, among other things, “[w]e also have a robust innovation pipeline to

help fuel additional growth,” Defendants knew, or were deliberately reckless in not knowing, at

least the following:

   •   The 2017 and 2018 product pipeline “wasn’t strong,” as the new products were the same
       as the original, only without any sugar. As such, the new products would simply
       cannibalize existing sales. ¶¶ 121-26.

       C.      November 21, 2017

       181.    On November 21, 2017, Campbell hosted a conference call to discuss the

Company’s 1Q18 financial results. During this call, Morrison stated, in part:

       For fiscal 2018, our outlook for sales remains unchanged. We continue to expect
       net sales to be in the range of minus 2% to flat for the year.

                                         *      *       *
       We’re now back to normal beverage capacity. Our new co-packer was fully
       operational midway through the quarter and our service levels steadily improved,
       helping us instill confidence with customers. As a result, we started to return to
       more normal levels of promotional activity late in the quarter and expect that
       trend to continue in the second quarter.

       Looking ahead, we have strong innovation plans in place with the continued
       rollout of Bolthouse Farms Plant Protein Milk, new Garden Fresh Gourmet fresh
       soup and salsa products in the first half and a range of Bolthouse Farms
       [indiscernible] and beverages in the back half.

                                         *      *       *
       Simple Meals, Canada and Foodservice performed well and the Campbell Fresh
       turnaround is progressing.


                                                47
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 52 of 85 PageID: 502



       182.    Additionally, during this call, Defendants were questioned concerning when C-

Fresh would begin generating a profit. In response, DiSilvestro stated, in part:

       Q [Stifel, Nicholaus Analyst]: And then if I could just ask a quick question on the
       margin recovery in the C-Fresh division . . . . [I]it seems like that business should
       get back to profit -- generating operating profit, does that happen as quickly as Q2?
       Or is there an upfront investment that may kind of slow that rebuild in profitability
       in that division?

       A [DiSilvestro]: Yes, a couple of things. I would say if we didn’t have this yield
       issue in Q1, Campbell Fresh’s division would’ve generated a profit. So yes, it can
       turn around pretty quickly. We'll have a little bit of a lingering impact of the carrot
       yield issue into the second quarter. Denise mentioned we're on allocation. That
       should be behind us by December. So we would expect to see profitability pretty
       quick in Campbell Fresh. And as we've said before, on a full year basis, we would
       expect to deliver both top and bottom line growth.

       183.    Later in the call, Defendants were asked again about the Company’s ability to

deliver positive results for FY18:

       Q [Goldman Sachs Analyst]: And then, the second question, I think, comes back
       to a lot of the questions you've gotten today. They all sort of tether back to the
       believability of your ability to get the acceleration you're talking about in the back
       half. . . . I mean, at minimum, it sounds like your guidance implies 150 basis points
       of expansion, minimum in the back half of the year. Can you give us a little more
       teeth or a little more meat on the bone in terms of the drivers of those dynamics to
       help restore some credibility in that path of acceleration?

       A [DiSilvestro]: Yes. I would say, typically, our cost productivity program is more
       kind of, I would say, back-end weighted as opposed to front end, given the
       seasonality of the business and our ability to get into some of the plants when there's
       some downtime. So that's certainly more back half than front half. The other thing
       is this mix issue of soup in the first quarter, in effect, should turn as we go through
       the balance of the year, so that's a positive. And the third, as I said before, on our
       cost savings program, which is an addition to the productivity program, a lot of that
       should be coming in the back half as well. So we do expect to see improved gross
       margin performance in the back half.

       184.    Immediately following DiSilvestro’s statement, Morrison reaffirmed his promise:

“Yes. In the back half [we do expect to see improved gross margin performance], we have a

greater mix in our Global Biscuits and Snacks business and Campbell Fresh.”

                                                 48
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 53 of 85 PageID: 503



       185.    The statements contained in ¶¶ 181-84 were materially false and misleading,

omitted material facts, and lacked a reasonable basis when made. Specifically, at the time when

Defendants told the market, among other things: (i) “[f]or fiscal 2018, our outlook for sales remains

unchanged,” (ii) “the Campbell Fresh turnaround is progressing,” (iii) “we would expect to see

profitability pretty quick in Campbell Fresh. And as we've said before, on a full year basis, we

would expect to deliver both top and bottom line growth,” and (iv) “we do expect to see improved

gross margin performance in the back half,” Defendants had actual knowledge of at least the

following:

   •   Customer goodwill had been permanently damaged, as C-Fresh’s largest and most
       important customers, including WalMart, Kroger, and Publix, had permanently reduced
       shelf space for C-Fresh’s most important beverages products, including, for example,
       Bolthouse’s mid-sized (32 oz.) beverages, which accounted for up to 30% of Bolthouse’s
       beverage revenues. ¶¶ 106-15.

   •   As of August 2017, C-Fresh’s sales targets were “unrealistic,” “overly optimistic,”
       “extremely aggressive,” and could not be met. ¶¶ 109-12.

   •   Morrison hosted monthly internal Company-wide “Fireside Chats,” which would be shared
       via Skype, between August 2017 and June 2018 in which she discussed C-Fresh’s negative
       performance. ¶ 119.

   •   C-Fresh sales were on a downward trend from 2017 to 2018, with nearly every month’s
       results worse than the previous month, and every quarter worse than the previous quarter.
       ¶¶ 108-20.

   •   Throughout 2017 and into 2018, Campbell instituted new “quality” control measures that
       were ill-suited for perishables and ultimately drove costs “through the roof.” ¶¶ 127-29.

   •   Beginning in mid-2017, the Company conducted widespread layoffs and replaced 250
       seasoned C-Fresh sales representatives with outsourced labor from Acosta, Inc. The new
       sales staff lacked C-Fresh product-specific knowledge, placing a strain on customer
       relationships. ¶ 130.

   •   In or around September 2017, Campbell drastically cut C-Fresh’s marketing budget by as
       much as 70%, an “indication that management had less confidence in reaching the desired
       results.” ¶¶ 131-34.




                                                 49
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 54 of 85 PageID: 504



       186.    Moreover, none of the statements alleged in ¶¶ 181-84 above were accompanied by

any meaningful cautionary language identifying the known risks of not delivering “profitable

growth” for C-Fresh as Defendants had outlined, including the risks created by the Bolthouse

Recall (resulting in impaired customer goodwill and lost shelf space), layoffs, and drastic cost-

cutting, including to marketing budgets.

       187.    In addition, the statements contained in ¶¶ 181-84 were materially false and

misleading, omitted material facts, and lacked a reasonable basis when made. Specifically, at the

time when Defendants told the market, among other things, (i) “We’re now back to normal

beverage capacity,” and (ii) “Our new co-packer was fully operational midway through the quarter

and our service levels steadily improved, helping us instill confidence with customers,”

Defendants knew or were deliberately reckless in not knowing that, irrespective of their capacity

and operational levels, C-Fresh would never return to pre-Bolthouse Recall profitability or sales

performance based on at least the following:

   •   Customer goodwill had been permanently damaged, as C-Fresh’s largest and most
       important customers, including WalMart, Kroger, and Publix, had permanently reduced
       shelf space for C-Fresh’s most important beverages products, including, for example,
       Bolthouse’s mid-sized (32 oz.) beverages, which accounted for up to 30% of Bolthouse’s
       beverage revenues. As such, C-Fresh no longer had a market to supply with its normal
       beverage capacity. ¶¶ 106-15.

       188.    What’s more, the statements contained in ¶¶ 181-84 were materially false and

misleading, omitted material facts, and lacked a reasonable basis when made. Specifically, at the

time when Defendants told the market, among other things, “we started to return to more normal

levels of promotional activity late in the quarter and expect that trend to continue in the second

quarter,” Defendants knew or were deliberately reckless in not knowing, at least the following:

   •   In or around September 2017, Campbell drastically cut C-Fresh’s marketing budget by as
       much as 70%, an “indication that management had less confidence in reaching the desired
       results.” ¶¶ 131-34.


                                               50
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 55 of 85 PageID: 505



       189.    Finally, the statements contained in ¶¶ 181-84 were materially false and misleading,

omitted material facts, and lacked a reasonable basis when made. Specifically, at the time when

Defendants told the market, among other things, “we have strong innovation plans,” Defendants

knew, or were deliberately reckless in not knowing, at least the following:

   •   The 2017 and 2018 product pipeline “wasn’t strong,” as the new products were the same
       as the original, only without any sugar. As such, the new products would simply
       cannibalize existing sales. ¶¶ 121-26.

   •   As of fall 2017, C-Fresh’s new plant protein milk “simply wasn’t selling,” and was so
       poorly received by customers that unsold cases were given away to warehouse employees,
       who did not want them either. ¶ 126.

       D.      February 16, 2018

       190.    On February 16, 2018, Campbell filed a Form 8-K, signed by DiSilvestro, with the

SEC. In the press release attached to the Form 8-K (“2Q18 Press Release”), Morrison stated:

       Looking ahead to the spring, we expect our beverage innovation plans to drive
       improved beverage performance in the second half. We are committed to returning
       this business to profitable growth.”

       191.    On February 16, 2018, Campbell hosted a conference call to discuss the Company’s

second quarter 2018 financial results. During this call, Morrison stated:

       As I mentioned at the outset, the C-Fresh team has made progress in overcoming
       several of its operational challenges, namely we've improved beverage and carrot
       quality, addressed capacity constraints in beverages, and returned the CPG
       business to competitive promotional levels.

                                         *      *       *

       Several customers recently reset their premium juice category, reducing space in
       the super premium segment. Because of these resets and our previous supply
       constraints, Bolthouse Farms lost some shelf space, which hurt beverage sales in
       the quarter.

       To address this, we're launching our most robust beverage innovation line in 2
       years. Our upcoming beverage innovation suite is designed to address the sugar
       issue and evolve our beverage portfolio to be in step with consumer preferences. .
       . . . We're launching 19 beverage SKUs this spring compared to just 3 a year ago.

                                                51
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 56 of 85 PageID: 506



       Additionally, we're building on the initial success of our alternative dairy drink,
       Bolthouse Farms Plant Protein Milk, by expanding our plant-based offerings in the
       ultra-premium segment with 3 new protein varieties of 1915 by Bolthouse Farms.
       We expect our spring beverage innovations will drive improved performance in
       the second half.

                                           *       *       *
       In closing, this was a difficult quarter, and I'm not satisfied with our performance.
       We're continuing to take actions to improve our execution and expect better
       results in the second half. We've made progress with our key customer around
       soup, and we now expect sales declines in soup to moderate in the second half. We
       have plans in place to combat the headwinds in the super-premium beverage
       category segment and expand our presence in the ultra-premium segment of the
       market. We expect our robust beverage innovation and marketing to lead to
       improved performance in the back half for Campbell Fresh.

       192.    Morrison continued, adding, “At the highest level, we know that consumer

preferences for fresh and healthier food continues to be strong, and we remain confident in the

growth potential of the packaged fresh category. We’re focused on improving our execution and

returning C-Fresh to profitable growth.”

       193.    Later in the call, Defendants were asked specifically about C-Fresh’s ability to

recover in the second half of 2018:

       Q [Citigroup Analyst]: But C-Fresh, is profit recovery tied to sales growth? And
       then just explaining that a little further, what I'm trying to get at is, shouldn't we see
       profit recovery from these depressed levels even if sales are constant? And then
       related to C-Fresh, but on the sales line specifically, what is the second half
       expectation? It sounds like you're telling us that there should be a sizable boost with
       all the new product activity. But I'd really like to calibrate expectations well. The
       segment's been hard for us to forecast.

       A [Morrison]: What we have going on in the second half of the year is we have
       much more robust innovation in beverages, coupled with our supply constraints
       behind us and a normal promotional schedule. It's the first time that we had all 3
       legs of the stool going for us, and that's why we're optimistic that we can make
       significant gains in the beverage business in the back half of the year. And the
       rest of our CPG business in Campbell Fresh is positive growth. So getting
       beverages back to growth and continuing that momentum in the other parts of the
       business -- and that's the higher-margin part of the business, is an important idea.

                                                  52
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 57 of 85 PageID: 507



       In carrots, carrots and carrot ingredients actually grew. However, because of the
       yield issue we had due to the adverse weather, it cost us more and, therefore,
       affected our profitability. Given that, we have very robust plans in the supply chain,
       and with improve productivity, to make margin improvements in this business. And
       we are very, very focused on executing those. So the growth of the top line in the
       CPG business, coupled with the improvement of margins from the supply chain
       and productivity programs, should give us a much more profitable growth
       algorithm on this business.

       194.    In response to the same question, DiSilvestro also stated in part, “But just to add to

that, the margin recovery is not sales dependent. And we would expect to see top line growth and

positive EBIT in Campbell Fresh in the second half of the year.”

       195.    The statements contained in ¶¶ 190-94 were materially false and misleading,

omitted material facts, and lacked a reasonable basis when made. Specifically, at the time when

Defendants told the market, among other things: (i) “[w]e are committed to returning this business

to profitable growth,” (ii) “[w]e’re focused on improving our execution and returning C-Fresh to

profitable growth,” (iii) “the rest of our CPG business in Campbell Fresh is positive growth,” and

(iv) “we would expect to see top line growth and positive EBIT in Campbell Fresh in the second

half of the year,” Defendants had actual knowledge of at least the following:

   •   Customer goodwill had been permanently damaged, as C-Fresh’s largest and most
       important customers, including WalMart, Kroger, and Publix, had permanently reduced
       shelf space for C-Fresh’s most important beverages products, including, for example,
       Bolthouse’s mid-sized (32 oz.) beverages, which accounted for up to 30% of Bolthouse’s
       beverage revenues. ¶¶ 106-15.

   •   As of August 2017, C-Fresh’s sales targets were “unrealistic,” “overly optimistic,”
       “extremely aggressive,” and could not be met. ¶¶ 109-12.

   •   Morrison hosted monthly internal Company-wide “Fireside Chats,” which would be shared
       via Skype, between August 2017 and June 2018 in which she discussed C-Fresh’s negative
       performance. ¶ 119.

   •   C-Fresh sales were on a downward trend from 2017 to 2018, with nearly every month’s
       results worse than the previous month, and every quarter worse than the previous quarter.
       ¶¶ 108-120.



                                                53
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 58 of 85 PageID: 508



   •   Throughout 2017 and into 2018, Campbell instituted new “quality” control measures that
       were ill-suited for perishables and ultimately drove costs “through the roof.” ¶¶ 127-29.

   •   Beginning in mid-2017, the Company conducted widespread layoffs and replaced 250
       seasoned C-Fresh sales representatives with outsourced labor from Acosta, Inc. The new
       sales staff lacked C-Fresh product-specific knowledge, placing a strain on customer
       relationships. ¶ 130.

   •   In or around September 2017, Campbell drastically cut C-Fresh’s marketing budget by as
       much as 70%, an “indication that management had less confidence in reaching the desired
       results.” ¶¶ 131-34.

       196.    Moreover, none of the statements alleged in ¶¶ 190-94 above were accompanied by

any meaningful cautionary language identifying the known risks of not delivering “profitable

growth” for C-Fresh as Defendants had outlined, including the risks created by the Bolthouse

Recall (resulting in impaired customer goodwill and lost shelf space), layoffs, and drastic cost-

cutting, including to marketing budgets.

       197.    In addition, the statements contained in ¶¶ 190-94 were materially false and

misleading, omitted material facts, and lacked a reasonable basis when made. Specifically, at the

time when Defendants told the market, among other things, (i) “the C-Fresh team has made

progress in overcoming several of its operational challenges, namely we’ve . . . addressed capacity

constraints in beverages,” (ii) “Because of these resets and our previous supply constraints,

Bolthouse Farms lost some shelf space, which hurt beverage sales in the quarter,” (iii) “our supply

constraints [are] behind us,” Defendants knew or were deliberately reckless in not knowing that,

irrespective of their capacity and operational levels, C-Fresh would never return to pre-Bolthouse

Recall profitability or sales performance based on at least the following:

   •   Customer goodwill had been permanently damaged, as C-Fresh’s largest and most
       important customers, including WalMart, Kroger, and Publix, had permanently reduced
       shelf space for C-Fresh’s most important beverages products, including, for example,
       Bolthouse’s mid-sized (32 oz.) beverages, which accounted for up to 30% of Bolthouse’s
       beverage revenues. As such, C-Fresh no longer had a market to supply with its normal
       beverage capacity. ¶¶ 106-15.


                                                54
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 59 of 85 PageID: 509



       198.    What’s more, the statements contained in ¶¶ 190-94 were materially false and

misleading, omitted material facts, and lacked a reasonable basis when made. Specifically, at the

time when Defendants told the market, among other things, they had (i) “returned the CPG

business to competitive promotional levels,” and (ii) resumed a “normal promotional schedule,”

Defendants knew, or were deliberately reckless in not knowing, at least the following:

   •   In or around September 2017, Campbell drastically cut C-Fresh’s marketing budget by as
       much as 70%, an “indication that management had less confidence in reaching the desired
       results.” ¶¶ 131-34.

       199.    Finally, the statements contained in ¶¶ 190-94 were materially false and misleading,

omitted material facts, and lacked a reasonable basis when made. Specifically, at the time when

Defendants told the market, among other things: (i) “we expect our beverage innovation plans to

drive improved beverage performance in the second half. We are committed to returning this

business to profitable growth,” (ii) “[w]e expect our spring beverage innovations will drive

improved performance in the second half,” and (iii) “[w]e expect our robust beverage innovation

and marketing to lead to improved performance in the back half for Campbell Fresh,” Defendants

knew or were deliberately reckless in not knowing, at least the following:

   •   The 2017 and 2018 product pipeline “wasn’t strong,” as the new products were the same
       as the original, only without any sugar. As such, the new products would simply
       cannibalize existing sales. ¶¶ 121-26.

   •   As of fall 2017, C-Fresh’s new plant protein milk “simply wasn’t selling,” and was so
       poorly received by customers that unsold cases were given away to warehouse employees,
       who did not want them either. ¶ 126.

       E.      Defendants Violated Item 303 of Regulation S-K

       200.    Defendants also violated their obligations pursuant to Item 303 of SEC Regulation

S-K by failing to disclose known material adverse trends. More specifically, pursuant to Item 303

and the SEC’s related interpretive releases thereto, an issuer is required to disclose “any known

trends or uncertainties that have had or that the registrant reasonably expects will have a material

                                                55
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 60 of 85 PageID: 510



favorable or unfavorable impact on net sales or revenues or income from continuing operations.”

17 C.F.R. § 229.303(a)(3)(ii). Such disclosures are required to be made by an issuing company in

the “Management’s Discussion and Analysis of Financial Condition and Results of Operations”

for every Form 10-Q filed by public companies.

       201.    In May 1989, the SEC issued an interpretive release on Item 303 (the “1989

Interpretive Release”), stating, in pertinent part, as follows:

       Required disclosure is based on currently known trends, events and uncertainties
       that are reasonably expected to have material effects, such as: A reduction in the
       registrant’s product prices; erosion in the registrant’s market share; changes in
       insurance coverage; or the likely non-renewal of a material contract.

                                                 ***
       A disclosure duty exists where a trend, demand, commitment, event or uncertainty
       is both presently known to management and reasonably likely to have material
       effects on the registrant’s financial condition or results of operation.

       202.    Furthermore, the 1989 Interpretive Release provided the following test to determine

if disclosure under Item 303(a) is required:

       Where a trend, demand, commitment, event or uncertainty is known, management
       must make two assessments:

       (1) Is the known trend, demand, commitment, event or uncertainty likely to come
       to fruition? If management determines that it is not reasonably likely to occur, no
       disclosure is required.

       (2) If management cannot make that determination, it must evaluate objectively the
       consequences of the known trend, demand, commitment, event or uncertainty, on
       the assumption that it will come to fruition. Disclosure is then required unless
       management determines that a material effect on the registrant’s financial condition
       or results of operations is not reasonably likely to occur.

       203.    Campbell’s 1Q18 and 2Q18 Forms 10-Q, which were filed with the SEC on

November 21, 2017 and February 17, 2018, and signed by Defendants Morrison and DiSilvestro,

omitted material information regarding known trends and uncertainties that Defendants were



                                                  56
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 61 of 85 PageID: 511



required to disclose pursuant to Item 303. As alleged herein, Defendants failed to disclose the

permanently damaged customer goodwill following the Bolthouse Recall, which resulted in lost

shelf space, declining sales, and declining operating margins. Because Defendants failed to make

the requisite disclosures, they failed to comply with Item 303.

VI.    THE TRUTH EMERGES: ALLEGATIONS OF LOSS CAUSATION

       204.    Defendants’ material misstatements and omissions complained of herein artificially

inflated and/or maintained artificial inflation in the market price of Campbell’s publicly traded

common stock. The artificial inflation in Campbell’s stock price was removed when the facts and

risks misstated and omitted by Defendants were revealed to the market.              Such corrective

information was disseminated to investors through public disclosures on November 21, 2017,

February 16, 2018, and May 18, 2018. Each such disclosure partially revealed the falsity of

Defendants’ materially false and/or misleading statements concerning, among other things, the

FY18 Guidance and their ability to return C-Fresh to “profitable growth.” Each disclosure, more

particularly described below, removed a portion of the artificial inflation in the price of Campbell’s

publicly traded stock created or maintained by Defendants’ materially false and/or misleading

statements, causing economic injury to Lead Plaintiff and other members of the Class.

       A.      November 21, 2017

       205.    On November 21, 2017, Campbell announced certain 1Q18 operating and financial

results, including losses of $6 million for C-Fresh, as follows:

                                             Campbell                           C-Fresh

 Net Sales                                     $2,161                             $234

 Operating Earnings/EBIT                        $412                              $(6)

 EPS                                            $0.91                               --



                                                 57
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 62 of 85 PageID: 512



       206.    Morrison stated the following in the Company’s 1Q18 Press Release:

       This was a difficult quarter, particularly for our U.S. soup business. The operating
       environment remains volatile with a rapidly evolving retailer landscape and
       competitive activity pressuring the top line. Our bottom line performance was
       negatively impacted by a lower adjusted gross margin rate due in part to cost
       inflation, higher carrot costs and escalating transportation and logistics costs
       following the hurricane season.

       207.    With respect to C-Fresh in particular, the 1Q18 Press Release stated:

       Sales in the quarter were comparable to the prior year at $234 million as sales gains
       in carrot ingredients, Garden Fresh Gourmet and Bolthouse Farms salad dressings
       were offset by declines in carrots. Sales of Bolthouse Farms refrigerated beverages
       were comparable to the prior year.

       Segment operating earnings in the quarter decreased from $1 million to a loss of $6
       million, reflecting a lower gross margin percentage driven primarily by higher
       carrot costs.

       208.    The 1Q18 Press Release also stated that the Company would be revising its FY18

Guidance downward as follows, attributable “primarily to Campbell’s gross margin performance

in the first-quarter and revised outlook for the balance of the fiscal year”:

                                            Prior Guidance                  Revised Guidance
                                            (Aug. 31, 2017)                     (Nov. 21, 2017)

         Change in EBIT                        -1% to 1%                          -4% to -2%

         Change in EPS                          0% to 2%                          -3% to -1%


       209.    As a direct and proximate result of these partial corrective disclosures and/or

materialization of the foreseeable risks concealed by Defendants’ fraud, including their promise to

deliver “profitable growth” for C-Fresh, shares of the Company’s stock fell over 8%, from a close

of $49.93 per share on November 20, 2017, to close at $45.84 per share on November 21, 2017.

       210.    Analysts attributed the decline in the price of Campbell’s common stock to the

Company’s lower than expected results, headwinds attributable to C-Fresh, and lowered FY18

                                                  58
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 63 of 85 PageID: 513



Guidance. Deutsche Bank wrote: “Campbell Soup’s Q1 results disappointed today.” PiperJaffray

added: “Management cited weather disruptions on carrot supply as a headwind in its C-Fresh

segment, a drag that it cited as a key factor in the lower guidance.” JPMorgan was similarly

circumspect: “Earnings were also impaired by higher carrot costs (the Bolthouse deal at this point

has to be seen as a disappointment) in addition to higher freight and logistics. Overall, this was a

poor print.” UBS likewise expressed disappointment with the Company’s revised guidance: “We

expect the stock to trade lower as Campbell cut full-year guidance after 1Q of results.”

       211.    Nonetheless, as set forth in Section V above, despite the Company’s November 21,

2017 disclosures and the related stock price decline, the price of Campbell common stock remained

artificially inflated as Defendants continued to misrepresent and conceal material information from

investors concerning Campbell’s putative ability to return C-Fresh to “profitable growth.”

       B.      February 16, 2018

       212.    On February 16, 2018, Campbell announced certain 2Q18 operating and financial

results, including losses of $11 million for C-Fresh, as follows:

                                            Campbell                          C-Fresh

 Net Sales                                    $2,180                            $257

 Operating Earnings/EBIT                       $243                             $(11)

 EPS                                           $0.95                              --


       213.    Morrison stated the following in the Company’s 2Q18 Press Release:

       This was a disappointing quarter, driven by continued challenges in U.S. soup and
       Campbell Fresh. The decline in organic sales was largely due to the performance
       of Americas Simple Meals and Beverages, where U.S. soup sales decreased by 7
       percent based on the key customer issue we discussed last quarter. We are making
       progress with this customer and expect sales declines in soup to moderate in the
       second half. Campbell Fresh did not meet expectations. Sales did not recover as
       anticipated due in part to headwinds in the super premium juice category.

                                                59
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 64 of 85 PageID: 514



        214.     With respect to C-Fresh in particular, the 2Q18 Press Release stated:

        Sales in the quarter decreased 1 percent to $257 million driven primarily by sales
        declines in Bolthouse’s refrigerated beverages.

        Segment operating earnings declined from a loss of $3 million to a loss of $11
        million, reflecting a lower gross margin percentage driven primarily by an increase
        in supply chain costs as well as higher carrot costs.

        215.     Finally, the Company further reduced its FY18 Guidance as follows:

                                                         Revised Guidance            Revised Guidance
                                                         Excluding Tax               Including Tax
                             Revised Guidance
                                                         Reform and Pacific          Reform and Pacific
                             (Nov. 21, 2017)
                                                         Foods Acquisition           Foods Acquisition
                                                         (Feb. 16, 2018)             (Feb. 16, 2018) 3
    Change in EBIT                 -4% to -2%                  -6% to -4%                   -7% to -5%

     Change in EPS                 -3% to -1%                  -5% to -3%                  +2% to +4%


        216.     As a direct and proximate result of these partial corrective disclosures and/or

materialization of the foreseeable risks concealed by Defendants’ fraud, including their promise to

deliver “profitable growth” for C-Fresh, shares of the Company’s stock fell approximately 10%

over three trading days, from a close of $47.70 per share on February 15, 2018, to close at $42.90

per share on February 21, 2018.

        217.     Analysts attributed the decline in the price of Campbell’s common stock to the

Company’s lower than expected results, headwinds attributable to C-Fresh, and lowered FY18

Guidance. JPMorgan wrote: “Notably the C-Fresh business continues to disappoint.” RBC called

the results “disappointing,” and lowered its “FY18 EBIT growth forecast by ~3pp (from +4% to




3
 During the quarter, Campbell acquired Pacific Foods and the Tax Cuts and Jobs Act was passed. For purposes of an
“apples-to-apples” comparison, the above chart utilizes the Company’s guidance that excludes the impact of the
acquisition of Pacific Foods and the Tax Cuts and Jobs Act.


                                                       60
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 65 of 85 PageID: 515



+1% YOY), primarily to reflect F2Q’s additional soup declines at WalMart and a sluggish

recovery in Bolthouse beverages.”

       218.    UBS further noted that certain factors, including the newly enacted U.S. tax laws,

might have prevented the stock from falling even further: “We expect the stock to trade ~flat as a

favorable tax savings and cost plan update could mute disappointment over weaker gross margin.”

       219.    Nonetheless, as set forth in Section V above, despite the Company’s February 16,

2018 disclosures and the related stock price decline, the price of Campbell common stock remained

artificially inflated as Defendants continued to misrepresent and conceal material information from

investors concerning Campbell’s putative ability to return C-Fresh to “profitable growth.”

       C.      May 18, 2018

       220.    Finally, on May 18, 2018, the Company announced disappointing financial results

for the third straight quarter, including losses of $475 million and $19 million for Campbell and

C-Fresh, respectively, as follows:

                                            Campbell                          C-Fresh

 Net Sales                                    $2,125                           $251

 Operating Earnings/EBIT                      $(475)                           $(19)

 EPS                                         $(1.31)                             --


       221.    The Company further announced that it would be taking a pre-tax impairment

charge of $619 million, or $1.65 per share, related entirely to C-Fresh. At the same time, Campbell

announced that Morrison would be stepping down, effectively immediately.

       222.    Finally, the Company again revised its FY18 Guidance downward as follows:




                                                61
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 66 of 85 PageID: 516




                                                                              Revised Guidance
                                       Revised Guidance                       Including Tax Reform and
                                       Including Tax Reform and               Pacific Foods Acquisition
                                       Pacific Foods Acquisition              [Excluding Snyder’s-Lance
                                       (Feb. 16, 2018)                        Acquisition]
                                                                              (May 18, 2018) 4
        Change in EBIT                             -7% to -5%                           -11% to -9%

         Change in EPS                            +2% to +4%                             -3% to -1%


        223.     DiSilvestro, the acting CEO, stated the following in the Company’s press release

announcing the results (“2Q08 Press Release”):

        [W]e are not satisfied with our financial results. Our performance has been
        impacted by both execution-related and external challenges. We are addressing
        these challenges with renewed urgency. Looking ahead, we will be reviewing all
        aspects of our strategic plans and portfolio composition. We anticipate that our
        review, which will take several months to complete, will lead to changes designed
        to improve our operating performance and create long-term shareholder value. We
        plan to discuss the outcome of this review when we report fourth-quarter and full-
        year results in late August.

        224.     During a conference call to discuss the Company’s 3Q18 financial results on the

same day (“2Q18 Conference Call”), DiSilvestro stated:

        While our organic sales were stable in a difficult environment, our challenge in the
        quarter was clearly our adjusted gross margin performance, as the percentage
        decline by about 4 points compared to last year, including a 1 point negative mix
        impact from our recent acquisitions. Gross margin performance was driven by
        higher-than-expected cost inflation, primarily higher transportation and logistic
        costs, higher supply chain costs in Campbell Fresh and increased promotional
        spending in U.S. Soup and Pepperidge Farms.



4
  During the quarter, Campbell acquired Snyder’s-Lance. For purposes of an “apples-to-apples” comparison, the
above chart utilizes the Company’s guidance that includes the impact of the acquisition of Pacific Foods and the Tax
Cuts and Jobs Act, but excludes the impact of the Snyder’s-Lance acquisition.


                                                        62
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 67 of 85 PageID: 517



       225.    As a direct and proximate result of these partial corrective disclosures and/or

materialization of the foreseeable risks concealed by Defendants’ fraud, including their promise to

deliver “profitable growth” for C-Fresh, shares of the Company’s stock fell over 12%, from a close

of $39.22 per share on May 17, 2018, to close at $34.37 per share on May 18, 2018.

       226.    Analysts attributed the stock drop to the Company’s continued poor performance,

particularly at C-Fresh, and openly questioned whether C-Fresh would ever be profitable. UBS for

example, wrote: “Stock -12% in reaction to negative EPS revisions,” and “[t]he immediate

retirement of CEO Denise Morrison brings the Company’s strategy into question.” It went on,

“One probable call to action is to divest its C-Fresh business, but C-Fresh has suffered from recalls,

stagnant revenue trends and is not cash flow positive.” PiperJaffray similarly wrote, “After

repeatedly reiterating its commitment to the C-Fresh business, we expect a strategic portfolio

review to lead to a sale of Campbell's C-Fresh business.”

       227.    Deutsche Bank summed up the results as follows:

       Campbell Soup recorded an impairment charge of $619mm in the quarter related
       to the C-Fresh segment, which represents a ~40% impairment on Bolthouse Farms
       (acquired in 2012 for $1.55bn) and Garden Fresh Gourmet (acquired in 2015 for
       $231mm). Overall, the company dropped gross margin guidance for the fiscal year
       to down 300 bps y/y (from prior down 100 bp at Q2’18, comparable at Q1’18, and
       modestly up at Q4’17), with one point of the impact attributable to recent
       acquisition mix and two points from base business declines, driven by weakness in
       Campbell Fresh and worsening transportation and logistics cost inflation.

       228.    As a result of Defendants’ misstatements and omissions, which were corrected by

the disclosures discussed above, the price of Campbell common stock ended the Class Period at

$34.37 per share, more than 36% below its Class Period high of $54.19 on August 23, 2017, erasing

more than $6 billion in market capitalization.




                                                 63
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 68 of 85 PageID: 518



VII.   ADDITIONAL ALLEGATIONS OF SCIENTER

       229.    Campbell and the Individual Defendants were active and culpable participants in

the fraud, as evidenced by their knowing or reckless issuance of and/or control over Campbell’s

and the Individual Defendants’ materially false and misleading statements and omissions of

material fact. Campbell, through its management and other senior level employees, and the

Individual Defendants acted with scienter in that they knew or recklessly disregarded that the

public statements set forth in Section V above were materially false and/or misleading when made,

and knowingly or recklessly participated or acquiesced in the issuance or dissemination of such

statements as primary violators of the federal securities laws. In addition to the facts alleged in

Section IV above, regarding Campbell’s and the Individual Defendants’ personal knowledge

and/or reckless disregard of the materially false misrepresentations and omissions, Campbell’s and

the Individual Defendants’ scienter is evidenced by the specific facts discussed below.

       A.      Defendants’ Actual Knowledge

       230.    The following facts, when viewed individually or holistically, provide a strong

inference that Morrison, DiSilvestro, and Campbell knew throughout the Class Period that C-Fresh

could not deliver “profitable” or “positive” growth in FY18, and their stated reasons regarding C-

Fresh’s ability to achieve “profitable” or “positive” growth were false.

       231.    Morrison:    Morrison was personally aware that C-Fresh could not achieve

“profitable” or “positive” growth in FY18, and the respective misstatements and omissions lacked

any foundation based on internal data, as is evidenced by at least the following additional facts

regarding C-Fresh’s poor performance:




                                                64
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 69 of 85 PageID: 519



           •   Morrison hosted monthly internal Company-wide “Fireside Chats,” which would
               be shared via Skype, between August 2017 and June 2018 in which she discussed
               C-Fresh’s negative performance. ¶ 119.
           •   All attendees of Morrison’s monthly meetings were well aware of how poorly C-
               Fresh was doing. ¶¶ 116-20.
           •   Morrison was briefed by Carolan about the MBR meetings C-Fresh held where the
               employees would discuss C-Fresh’s declining performance, overall loss of
               confidence, and general inability to meet forecasted targets. ¶¶ 116-18.
           •   Between August 2017 and May 2018, the C-Fresh division leaders discussed the
               loss of shelf space for the 32 oz. mid-size beverage, which was exacerbating the
               downward trend in sales, and C-Fresh President Carolan briefed Morrison on these
               issues. ¶¶ 116-18.
           •   During Morrison’s monthly meetings, she similarly discussed ways to make up for
               lost revenue from the mid-size beverages. ¶ 121.
           •   Campbell generated reports on Daily Budget to Actual and Prior Year to Current
               Year through a BI platform which interfaced with ERP software. This data created
               Sales Reports that were available to Morrison, which showed that C-Fresh sales
               were in a downward trend from 2017 to 2018. ¶¶ 109, 120.
       232.    Moreover, Morrison directed and/or was aware of the C-Fresh reorganization and

cost cuts that contributed to the division’s inability to meet the sales and operating margins, as is

evidenced by at least the following facts:

           •   In 2017, Campbell laid off C-Fresh Executives in California in favor of Soup
               Executives based in New Jersey. ¶¶ 127-30.
           •   In or around September 2017, the Company cut C-Fresh’s marketing budget by as
               much as 70%. ¶¶ 131-34.
           •   Campbell implemented quality control measures that were suitable for shelf-stable
               canned goods, but ill-suited for perishables. ¶ 129.
           •   Experienced C-Fresh sales representatives were laid off and replaced with
               outsourced labor from Acosta, Inc., which lacked any C-Fresh product-specific
               knowledge. ¶ 130.
       233.    DiSilvestro: DiSilvestro was personally aware that C-Fresh could not achieve

“profitable” or “positive” growth in FY18, and the respective misstatements and omissions lacked

any foundation based on internal data, as is evidenced by at least the following additional facts

regarding C-Fresh’s poor performance:



                                                 65
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 70 of 85 PageID: 520



           •   Campbell generated reports on Daily Budget to Actual and Prior Year to Current
               Year through a BI platform which interfaced with ERP software. This data created
               Sales Reports that were available to DiSilvestro, which showed that C-Fresh sales
               were in a downward trend from 2017 to 2018. ¶¶ 109, 120.
           •   Morrison hosted monthly internal Company-wide “Fireside Chats,” which would
               be shared via Skype, between August 2017 and June 2018 in which she discussed
               C-Fresh’s negative performance. ¶ 119.
           •   DiSilvestro was briefed by Carolan about the MBR meetings C-Fresh held where
               the employees would discuss C-Fresh’s declining performance, overall loss of
               confidence, and general inability to meet forecasted targets. ¶¶ 116-18.
           •   Between August 2017 and May 2018 the C-Fresh division leaders discussed the
               loss of shelf space for the 32 oz. mid-size beverage, which was exacerbating the
               downward trend in sales, and C-Fresh President Carolan briefed DiSilvestro on
               these issues. ¶¶ 116-18.
           •   During Morrison’s monthly meetings, she discussed ways to make up for lost
               revenue from the mid-size beverages. ¶ 121.
       234.    Further, DiSilvestro directed and/or was aware of the C-Fresh reorganization and

cost cuts that contributed to the division’s inability to meet the sales and operating margins, as is

evidenced by at least the following facts:

           •   In 2017, Campbell laid off C-Fresh Executives in California in favor of Soup
               Executives based in New Jersey. ¶¶ 127-30.
           •   In or around September 2017, the Company cut C-Fresh’s marketing budget by as
               much as 70%. ¶¶ 131-34.
           •   Campbell implemented quality control measures that were suitable for shelf-stable
               canned goods, but ill-suited for perishables. ¶ 129.
           •   Experienced C-Fresh sales representatives were laid off and replaced with
               outsourced labor from Acosta, Inc., which lacked any C-Fresh product-specific
               knowledge. ¶ 130.
       235.    Moreover, Morrison’s and DiSilvestro’s statements and/or omissions of material

information were made on behalf of the Company. Accordingly, their knowledge of the false and

misleading nature of the alleged misstatements and omissions is imputed to and binding upon the

Company.




                                                 66
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 71 of 85 PageID: 521



       B.      The Fraud Concerns the Core of Campbell’s Operations

       236.    C-Fresh was one of the Company’s core operations during the Class Period. C-

Fresh is one of the Company’s three primary divisions, which accounted for 12% of its net sales

in 2017. At the time of its creation, the Company itself stated: “The fresh opportunity is so

compelling that we formed an entire division around it: Campbell Fresh, which we call C-Fresh.”

In addition, Bolthouse is one of the main components of C-Fresh. At the time of the acquisition,

Campbell’s purchase of Bolthouse was the largest acquisition in the Company’s history. Based

on the importance of C-Fresh and Bolthouse to the Company’s business, it would be absurd to

suggest that Defendants were not aware of all material facts affecting C-Fresh’s revenue generation

potential.

        237.   What’s more, C-Fresh’s (and, by extension, the Company’s) sales and margins are

two of Campbell’s most closely watched and highly touted metrics, and critical components of the

Company’s growth strategy—i.e., increasing sales and operating margins. Indeed, throughout

the Class Period, Defendants regularly focused investors’ attention on C-Fresh’s sales and

operating margins as evidence of Campbell’s purported transition and growth potential in the

fresh foods segment. Thus, the importance of C-Fresh’s sales and operating margins to Campbell’s

business and bottom line raises a strong inference that the Individual Defendants knew their

statements about C-Fresh’s sales growth and margin improvement (and, by extension, the

Company’s) were false and/or misleading or omitted material facts.

       C.      Defendants’ High Level Positions

       238.    As the Company’s top executives, Morrison and DiSilvestro—the President and

CEO, and CFO, respectively—controlled the Company’s daily operations and were informed of

and responsible for monitoring C-Fresh’s sales and operating margins.



                                                67
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 72 of 85 PageID: 522



       239.    As the Company’s CEO and President, Morrison was responsible for all aspects of

the Company’s daily operations. Morrison was also a member of the Company’s Board of

Directors. Additionally, Morrison certified the Company’s financial reporting filed with the SEC,

which included Campbell and C-Fresh sales and operating margins.

       240.    As the Company’s CFO and Senior Vice President, DiSilvestro was responsible for

reviewing and approving all of Campbell’s financial reporting, and for signing and approving each

of the monthly press releases. DiSilvestro also certified the Company’s financial reporting filed

with the SEC, which included Campbell and C-Fresh’s sales and operating margins.

       D.      The Individual Defendants Controlled the Contents of the Company’s Public
               Statements During the Class Period

       241.    Due to their high-level positions, each Individual Defendant was also provided

with, or had access to, copies of the documents alleged herein to be false and/or misleading prior

to, or shortly after, their issuance, and had the ability and opportunity to prevent their issuance or

cause them to be corrected. Because of their positions and access to material non-public

information concerning the Company, the Individual Defendants knew or recklessly disregarded

that the adverse facts alleged herein had not been disclosed to and were being concealed from, the

public, and that the positive representations that were being made to investors concerning C-

Fresh’s ability to deliver “profitable growth,” were materially false, misleading, and incomplete.

       242.    As a result, the Individual Defendants were responsible for the accuracy of

Campbell’s corporate statements. Therefore, each is responsible and liable for the representations

contained therein or omitted therefrom.        Campbell knowingly and/or recklessly made the

materially false and/or misleading statements and omissions of material fact alleged herein based

on the fact that Individual Defendants knew and/or recklessly disregarded that the Company’s

statements were materially false and/or misleading, and/or omitted material facts at the times that


                                                 68
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 73 of 85 PageID: 523



such statements were made. Each of these Defendants was among the most senior executives of

the Company throughout the Class Period and a member of the Company’s management, and their

knowledge may be imputed to the Company.

        243.    Statements made by Campbell and the Individual Defendants during the Class

Period strongly and plausibly suggest each had access to the disputed information. Indeed, the

vast majority of Defendants’ material misrepresentations and omissions explicitly or implicitly

pertain to the ability of C-Fresh to deliver “profitable” and “positive” growth, and could not have

been made with any reasonable basis in fact, as the Company in large part admitted in May 2018

when it disclosed such representations were not attainable, as well as a $619 million dollar

impairment charge for C-Fresh.

        E.      Defendants Were Motivated by Financial Gain

        244.    Insider Sales: The Individual Defendants were financially motivated to commit

securities fraud and realized substantial financial benefits from their personal sales of Campbell

stock at the same time that they and the Company misrepresented and concealed from investors

the profitability of C-Fresh.

        245.    At the same time that Campbell issued materially false and misleading statements

to investors, the Individual Defendants collectively sold 79,599 shares of their Campbell stock at

artificially inflated prices as high as $47.05 per share, for illegal trading proceeds in excess of $3.7

million.

        246.    Specifically, Morrison sold 66,970 shares of Campbell stock on or about September

28, 2017, at a price of $47.05, for total proceeds of $3,150,939. This sale was suspiciously timed

because it followed Defendants’ materially false and misleading statements regarding their ability

to deliver “profitable” and “positive” growth for C-Fresh, which was issued on August 31, 2017.



                                                  69
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 74 of 85 PageID: 524



What’s more, it was suspicious in amount because it represented nearly 16% of the total number

of shares owned by Morrison at the time.

       247.    Additionally, DiSilvestro sold 12,629 shares of Campbell stock on or about

September 28, 2017, at a price of $47.05, for total proceeds of $594,194.           This sale was

suspiciously timed because it followed Defendants’ materially false and misleading statements

regarding their ability to deliver “profitable” and “positive” growth for C-Fresh, which were issued

on August 31, 2017. What’s more, it was suspicious in amount because it represented nearly 13%

of the total number of shares owned by DiSilvestro at the time.

       248.    Defendants Were Motivated to Complete the Snyder’s-Lance Acquisition: The

Individual Defendants and Campbell were also financially motivated to commit securities fraud in

in order to present the Company as financially stable and obtain the financing necessary to

complete the Company’s acquisition of Snyder’s-Lance. Indeed, critical to Campbell being able

to fund the Snyder’s-Lance acquisition was Campbell’s credit rating, which was hovering at a

downgrade based on the several quarters of poor earnings and the debt burden of the prior

acquisitions. Campbell sought to raise debt to fund the acquisition and the cost of the debt—which

was heavily dependent on the Company’s and C-Fresh’s, free cash flow—was critical to the deal’s

closing.

       F.      Campbell Revised its FY18 Guidance

       249.    Campbell issued its initial FY18 Guidance on August 31, 2017. In just nine months,

it revised that guidance downward three times: on November 21, 2017, February 16, 2018, and

May 18, 2018. The timing of each announcement—just three, six, and nine months, respectively,

after the original FY18 Guidance was issued—was highly suspicious and raises a strong inference

that Defendants actually knew their promise to deliver “profitable” and “positive” growth for C-

Fresh was unreasonable, unattainable, and lacking any foundational basis.

                                                70
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 75 of 85 PageID: 525



       250.     Additionally, the magnitude of the downward revisions, as illustrated below, also

raises a strong inference of scienter:

                Aug. 31, 2017    Nov. 21, 2017      Feb. 16, 2018   May 18, 2018   Delta form
                                 Revised FY18       Revised FY18    Revised FY18   Aug. 31, 2017
                FY18 Guidance
                                 Guidance           Guidance        Guidance       to May 18,
                                                                                   2018

 Change in        -1% to 1%         -4% to -2%        -6% to -4%     -11% to -9%    -10% to -8%
 EBIT

 Change in         0% to 2%         -3% to -1%        -5% to -3%     -3% to -1%        -3%
 EPS


       251.     The November 21, 2017, February 16, 2018 and May 18, 2018 revisions further

confirm that Defendants’ statements during the Class Period had no reasonable basis in fact.

Indeed, as Campbell would later effectively admit, the Company never expected “profitable” or

“positive” growth for C-Fresh. In fact, as set forth above, Defendants were repeatedly provided

with information showing C-Fresh’s sales and margins were trending downward for 2017 and

2018, which contradicted their public statements.

       G.       Morrison’s Resignation

       252.     The abrupt, and later revealed, forced resignation of Morrison, without any

succession plan for a new CEO, at the same time as the Company revealed the true financial

condition of C-Fresh, is further indicia of Morrison’s culpability in misrepresenting C-Fresh’s

prospects during the Class Period. On May 18, 2018—the same day Defendants revised the FY18

Guidance downward for the final time and took a $619 million pretax impairment charge related

entirely to C-Fresh—Morrison abruptly resigned. Notably, Morrison was the architect of C-Fresh

and its product innovations, and speaker of numerous false and misleading statements during the

Class Period.




                                                 71
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 76 of 85 PageID: 526



       H.      Defendants’ SOX Certifications

       253.    The Individual Defendants’ scienter is further evidenced by their signatures of

Sarbanes-Oxley Act (“SOX”) Certifications. Morrison served as Campbell’s CEO and President

from August 2011 through May 2018, and signed SOX certifications and Rule 13a-14(a)

certifications for the Company’s first quarter, second quarter and third quarter 2018 Forms 10-Q.

As a signatory of (i) the SOX certification representing that “the information contained in the

Company’s [SEC filings] fairly presents, in all material respects, the financial condition and results

of operations of [Campbell],” and (ii) the Rule 13a-14(a) certification representing that the

Company’s SEC filings did “not contain any untrue statement of a material fact or omit to state a

material fact necessary to make the statements made . . . not misleading.” Morrison had the duty

to monitor any conduct that threatened to undermine the veracity of these filings. Morrison, as

Campbell’s CEO, had access to sales and operating margin data for the Company’s C-Fresh

division, which contradicted Defendants’ public statements.

       254.    DiSilvestro has served as Campbell’s CFO and Executive Vice President since May

2014, and signed SOX certifications and Rule 13a-14(a) certifications for the Company’s first

quarter, second quarter, and third quarter 2018 Forms 10-Q. As a signatory of (i) the SOX

certification representing that “the information contained in the Company’s [SEC filings] fairly

presents, in all material respects, the financial condition and results of operations of [Campbell],”

and (ii) the Rule 13a-14(a) certification representing that the Company’s SEC filings did “not

contain any untrue statement of a material fact or omit to state a material fact necessary to make

the statements made . . . not misleading.” DiSilvestro had the duty to monitor any conduct that

threatened to undermine the veracity of these filings. DiSilvestro, as Campbell’s CFO, had access

to sales and operating margin data for the Company’s C-Fresh division, which contradicted

Defendants’ public statements.

                                                 72
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 77 of 85 PageID: 527



VIII. THE FRAUD ON THE MARKET PRESUMPTION OF RELIANCE APPLIES

       255.    At all relevant times, the market for Campbell’s common stock was efficient for

the following reasons, among others:

           a) Campbell’s common stock met the requirements for listing, and was listed and
              actively traded on the NYSE, a highly efficient and automated market;

           b) As a regulated issuer, Campbell filed periodic public reports with the SEC and the
              NYSE;

           c) Campbell regularly and publicly communicated with investors via established
              market communication mechanisms, including through regular disseminations of
              press releases on the national circuits of major newswire services and through other
              wide-ranging public disclosures, such as communications with the financial press
              and other similar reporting services; and

           d) Campbell was followed by multiple securities analysts employed by major
              brokerage firms who wrote reports, which were distributed to the sales force and
              certain customers of their respective brokerage firms. Each of these reports was
              publicly available and entered the public marketplace. Indeed, more than 190
              analyst reports on Campbell were published during the Class Period.

       256.    As a result of the foregoing, the market for Campbell’s common stock promptly

digested current information regarding Campbell from all publicly available sources and reflected

such information in the price of Campbell’s stock. Under these circumstances, all purchasers of

Campbell’s common stock during the Class Period suffered similar injury through their purchase

of Campbell’s stock at artificially inflated prices, and a presumption of reliance applies.

       257.    Further, at all relevant times, Lead Plaintiff and other members of the Class

reasonably relied upon Defendants to disclose material information as required by law and in the

Company’s SEC filings. Lead Plaintiff and the other members of the Class would not have

purchased or otherwise acquired Campbell’s common stock at artificially inflated prices if

Defendants had disclosed all material information as required. Thus, to the extent that Defendants

concealed or improperly failed to disclose material facts with regard to the Company and its




                                                 73
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 78 of 85 PageID: 528



business, Lead Plaintiff and other members of the Class are entitled to a presumption of reliance

in accordance with Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 153 (1972).

IX.    THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION DOCTRINE
       ARE INAPPLICABLE

       258.    The Private Securities Litigation Reform Act’s statutory safe harbor and/or the

“bespeaks caution doctrine” applicable to forward-looking statements under certain circumstances

do not apply to any of the materially false and/or misleading statements alleged herein.

       259.    None of the statements complained of herein was a forward-looking statement.

Rather, each was a historical statement or a statement of purportedly current facts and conditions

at the time each statement was made.

        260.    To the extent that any materially false and/or misleading statement alleged herein,

or any portion thereof, can be construed as forward-looking, such statement was a mixed statement

of present and/or historical facts and future intent, and is not entitled to safe harbor protection with

respect to the part of the statement that refers to the present and/or past.

        261.    To the extent that any materially false and/or misleading statement alleged herein,

or any portions thereof, may be construed as forward-looking, such statement was not

accompanied by meaningful cautionary language identifying important facts that could cause

actual results to differ materially from those in the statement or portion thereof. As alleged above

in detail, given the then-existing facts contradicting Defendants’ statements, any generalized risk

disclosures made by Defendants were not sufficient to insulate Defendants from liability for their

materially false and/or misleading statements.

        262.    To the extent that the statutory safe harbor may apply to any materially false and/or

misleading statement alleged herein, or a portion thereof, Defendants are liable for any such false

and/or misleading statement because at the time such statement was made, the speaker knew the


                                                  74
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 79 of 85 PageID: 529



statement was false and/or misleading, or the statement was authorized and approved by an

executive officer of Campbell who knew that such statement was false and/or misleading.

X.     CLASS ACTION ALLEGATIONS

       263.    Lead Plaintiff bring this action on their own behalf and as a class action pursuant

to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure on behalf of a class consisting of

all persons and entities who purchased the common stock of Campbell from July 19, 2017 through

and including May 17, 2018, and were damaged thereby. Excluded from the Class are: (i)

Defendants; (ii) members of the immediate families of the Individual Defendants; (iii) the

Company’s subsidiaries and affiliates; (iv) any person who is or was an officer or director of the

Company or any of the Company’s subsidiaries or affiliates during the Class Period; (v) any entity

in which any Defendant has a controlling interest; and (vi) the legal representatives, heirs,

successors, and assigns of any such excluded person or entity.

       264.    The members of the Class are so numerous that joinder of all members is

impracticable. During the Class Period, Campbell had more than 197 million shares of common

stock outstanding and actively trading on the NYSE. While the exact number of Class members

is unknown to Lead Plaintiff at this time and can only be ascertained through appropriate

discovery, Lead Plaintiff believes that the proposed Class numbers in the thousands and is

geographically widely dispersed. Record owners and other members of the Class may be identified

from records maintained by the Company or its transfer agent and may be notified of the pendency

of this action by mail, using a form of notice similar to that customarily used in securities class

actions.

       265.    Lead Plaintiff’s claims are typical of the claims of the members of the Class. All

members of the Class were similarly affected by Defendants’ alleged conduct in violation of the

Exchange Act as complained of herein.

                                                75
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 80 of 85 PageID: 530



        266.     Lead Plaintiff will fairly and adequately protect the interests of the members of the

Class. Lead Plaintiff has retained counsel competent and experienced in class and securities

litigation.

        267.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. The questions

of law and fact common to the Class include:

        •     whether Defendants violated the federal securities laws by their acts and omissions as
              alleged herein;

        •     whether Defendants made statements to the investing public during the Class Period
              that contained material misrepresentations or omitted material facts;

        •     whether and to what extent the market price of Campbell’s common stock was
              artificially inflated during the Class Period because of the material misstatements and
              omissions alleged herein;

        •     whether Campbell and the Individual Defendants acted with the requisite level of
              scienter;

        •     whether the Individual Defendants were controlling persons of the Company;

        •     whether reliance may be presumed; and

        •     whether the members of the Class have sustained damages as a result of the conduct
              complained of herein and, if so, the proper measure of damages.

        268.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy because, among other things, joinder of all members of the Class

is impracticable. Furthermore, because the damages suffered by individual Class members may

be relatively small, the expense and burden of individual litigation make it impossible for members

of the Class to individually redress the wrongs done to them. There will be no difficulty in the

management of this action as a class action.




                                                  76
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 81 of 85 PageID: 531



XI.     CAUSES OF ACTION

                                           COUNT I
      For Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
               Thereunder Against Campbell and the Individual Defendants

        269.    Lead Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth herein.

        270.    This Count is asserted pursuant to Section 10(b) of the Exchange Act, and Rule

10b-5 promulgated thereunder on behalf of Lead Plaintiff and all other members of the Class,

against Campbell and the Individual Defendants.

        271.    As alleged herein, throughout the Class Period, Campbell and the Individual

Defendants, individually and in concert, directly and indirectly, by the use of the means or

instrumentalities of interstate commerce, the mails and/or the facilities of national securities

exchanges, made materially untrue statements of material fact and/or omitted to state material facts

necessary to make their statements not misleading and carried out a plan, scheme, and course of

conduct, in violation of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder. Campbell and the Individual Defendants intended to and did, as alleged herein:

(i) deceive the investing public, including Lead Plaintiff and members of the Class; (ii) artificially

inflate and maintain the prices of Campbell’s common stock; and (iii) cause Lead Plaintiff and

members of the Class to purchase the Company’s common stock at artificially inflated prices.

        272.    The Individual Defendants were individually and collectively responsible for

making the materially false and misleading statements and omissions alleged herein and having

engaged in a plan, scheme, and course of conduct designed to deceive Lead Plaintiff and members

of the Class, by virtue of having made public statements and prepared, approved, signed, and/or

disseminated documents that contained untrue statements of material fact and/or omitted facts

necessary to make the statements therein not misleading.

                                                 77
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 82 of 85 PageID: 532



        273.    As set forth above, Campbell and the Individual Defendants made the materially

false and misleading statements and omissions and engaged in the fraudulent activity described

herein knowingly and intentionally, or in such a deliberately reckless manner as to constitute

willful deceit and fraud upon Lead Plaintiff and the other members of the Class who purchased the

Company’s common stock during the Class Period.

        274.    In ignorance of the materially false and misleading nature of Campbell’s and the

Individual Defendants’ statements and omissions, and relying directly or indirectly on those

statements or upon the integrity of the market price for Campbell’s common stock, Lead Plaintiff

and other members of the Class purchased the Company’s common stock at artificially inflated

prices during the Class Period. But for the fraud, Lead Plaintiff and members of the Class would

not have purchased the Company’s common stock at such artificially inflated prices. As set forth

herein, when the true facts were subsequently disclosed, the price of Campbell’s common stock

declined precipitously, and Lead Plaintiff and members of the Class were harmed and damaged as

a direct and proximate result of their purchases of the Company’s common stock at artificially

inflated prices and the subsequent decline in the price of that stock when the truth was disclosed.

                                              COUNT II
                          For Violations of Section 20(a) of the Exchange Act
                                  Against the Individual Defendants

        275.    Lead Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth herein.

        276.    This Count is asserted pursuant to Section 20(a) of the Exchange Act, on behalf of

the Lead Plaintiff and all other members of the Class, against Defendants Morrison and

DiSilvestro.

        277.    As alleged above, the Company violated Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder by making materially false and misleading statements and

                                                  78
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 83 of 85 PageID: 533



omissions in connection with the purchase or sale of Campbell’s common stock and by

participating in a fraudulent scheme and course of business or conduct throughout the Class Period.

This fraudulent conduct was undertaken with scienter, and Campbell is charged with the

knowledge and scienter of each of the Individual Defendants who knew of or acted with deliberate

reckless disregard of the falsity of the Company’s statements and the fraudulent nature of its

scheme during the Class Period.

       278.    As set forth above, the Individual Defendants were controlling persons of the

Company during the Class Period, due to their senior executive positions with the Company and

their direct involvement in the Company’s day-to-day operations, including their power to control

or influence the policies and practices giving rise to the securities violations alleged herein, and

exercised the same.     As such, the Individual Defendants had regular access to non-public

information about Campbell’s business, operations, performance, and future prospects through

access to internal corporate documents and information, conversations, and connections with other

corporate officers and employees, attendance at management meetings and meetings of the

Company’s Board and committees thereof, as well as reports and other information provided to

them in connection therewith.

       279.    By virtue of the foregoing, the Individual Defendants each had the power to

influence and control, and did influence and control, directly or indirectly, the decision-making of

the Company, including the content of its public statements with respect to its operations, corporate

governance, and compliance with regulators.

       280.    The Individual Defendants were culpable participants in Campbell’s fraud alleged

herein, by acting knowingly and intentionally, or in such a deliberately reckless manner as to




                                                 79
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 84 of 85 PageID: 534



constitute willful fraud and deceit upon Lead Plaintiff and the other members of the Class who

purchased the Company’s common stock during the Class Period.

       281.   By reason of the foregoing, the Individual Defendants are liable to Lead Plaintiff

and the members of the Class as controlling persons of the Company in violation of Section 20(a)

of the Exchange Act.

XII.   PRAYER FOR RELIEF

   WHEREFORE, Lead Plaintiff respectfully prays for judgment as follows:

   a) Determining that this action is a proper class action maintained under Rules 23(a) and
      (b)(3) of the Federal Rules of Civil Procedure, certifying Lead Plaintiff as class
      representative, and appointing Kessler Topaz Meltzer & Check, LLP as class counsel
      pursuant to Rule 23(g);

   b) Declaring and determining that Defendants violated the Exchange Act by reason of the acts
      and omissions alleged herein;

   c) Awarding Lead Plaintiff and the Class compensatory damages against all Defendants,
      jointly and severally, in an amount to be proven at trial together with prejudgment interest
      thereon;

   d) Awarding Lead Plaintiff and the Class their reasonable costs and expenses incurred in this
      action, including but not limited to, attorneys’ fees and costs incurred by consulting and
      testifying expert witnesses; and

   e) Granting such other and further relief as the Court deems just and proper.




                                               80
Case 1:18-cv-14385-NLH-JS Document 33 Filed 03/01/19 Page 85 of 85 PageID: 535



                                 JURY TRIAL DEMANDED

       Lead Plaintiff hereby demands a trial by jury.

Dated: March 1, 2019

                                            Respectfully submitted,

 CARELLA, BYRNE, CECCHI, OLSTEIN,                       KESSLER TOPAZ
  BRODY & AGNELLO P.C.                                   MELTZER & CHECK, LLP

 /s/ James E. Cecchi                                    /s/ Sharan Nirmul
 James E. Cecchi                                        Sharan Nirmul
 Donald A. Ecklund                                      Kimberly A. Justice (pro hac vice
 5 Becker Farm Road                                     forthcoming)
 Roseland, NJ 07068                                     Johnston de F. Whitman, Jr. (pro hac vice
 Telephone: (973) 994-1700                              forthcoming)
 Facsimile: (973) 994-1744                              Jonathan F. Neumann (pro hac vice
 jcecchi@carellabyrne.com                               forthcoming)
 decklund@carellabyrne.com                              Stephanie M. Grey (pro hac vice forthcoming)
                                                        280 King of Prussia Road
 Liaison Counsel for Lead Plaintiff                     Radnor, PA 19087
 and the Class                                          Telephone: (610) 667-7706
                                                        Facsimile: (610) 667-7056
                                                        snirmul@ktmc.com
                                                        kjustice@ktmc.com
                                                        jwhitman@ktmc.com
                                                        jneumann@ktmc.com
                                                        sgrey@ktmc.com

                                                        Lead Counsel for Lead Plaintiff
                                                        and the Class

                                                        NUSSBAUM LAW GROUP, P.C.
                                                        Linda P. Nussbaum (pro hac vice forthcoming)
                                                        Hugh Sandler (pro hac vice forthcoming)
                                                        1211 Avenue of the Americas, 40th Floor
                                                        New York, NY 10036-8718
                                                        Telephone: (917) 438-9102
                                                        lnussbaum@nussbaumpc.com
                                                        hsandler@nussbaumpc.com

                                                        Additional Counsel for Lead Plaintiff




                                               81
